Exhibit 10.1

 

LEASE AGREEMENT

 

EXETER 700 ROUTE 202/206, LLC

Landlord

 

AND

 

INSMED INCORPORATED

Tenant

 

AT

 

700 ROUTE 202/206

BRIDGEWATER, NEW JERSEY

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made by and between EXETER 700 ROUTE 202/206, LLC, a
Delaware limited liability company (“Landlord”) and INSMED INCORPORATED, a
Virginia corporation (“Tenant”), and is dated as of the date on which this Lease
has been fully executed by Landlord and Tenant.

 

1.              Basic Lease Terms and Definitions.

 

(a)                                 Premises: Consisting of the land legally
described on Exhibit “A” attached hereto (the “Land”) and all improvements now
or hereafter located on the Land including without limitation a parking lot,
drive aisles, driveways and a two and one half (2 1/2) story building containing
approximately 117,022 rentable square feet upon completion of the Base Building
Improvements (as hereinafter defined), a plan of which Building is shown on
Exhibit “A-1” attached hereto and all appurtenances thereto.

 

(b)           Building: A building containing approximately 117,022 rentable
square feet upon completion of the Base Building Improvements, subject to
expansion in accordance with the terms of this Lease. If and when the New
Building (as hereinafter defined) is constructed, the term “Building” as used
herein shall also include the New Building.

 

(c)                                  Address: 700 Route 202/206, Bridgewater,
New Jersey.

 

(d)                                 Term: 130 months (plus any partial month
from the Commencement Date until the first day of the next full calendar month
during the Term). In the event that Tenant validly exercises any of its Renewal
Options pursuant to Section 30 of this Lease, then all references herein to the
“Term” shall be deemed to include the Renewal Terms (as applicable).

 

(e)                                  Commencement Date: The earlier of
(i) September 1, 2019 (the “Estimated Commencement Date”); provided, however,
subject to delays caused by Tenant Delay, in the event that the Base Building
Improvements are not Substantially Completed on or before March 1, 2019, or the
Tenant Requested Optional Improvements (as hereinafter defined) are not
Substantially Completed on or before the dates provided on Exhibit “H” for
Substantial Completion, the Estimated Commencement Date shall be delayed, on a
day for day basis, for each day from and including March 1, 2019 if the delay is
to the Base Building Improvements and from the applicable delivery date set
forth on Exhibit “H” (i.e., April 16, 2019 for the elevator shaft) if the delay
is to the Tenant Requested Optional Improvements until the date on which the
Base Building Improvements or the Tenant Requested Optional Improvements, as the
case may be, are Substantially Completed; or (ii) the date

 

--------------------------------------------------------------------------------


 

Tenant takes possession of the Premises to commence its business operations
therein. The parties acknowledge that Tenant’s exercising Tenant’s early access
rights pursuant to Section 2(f) hereof shall not be considered taking possession
of the Premises for the purpose of establishing the Commencement Date.

 

(f)                                   Expiration Date: 11:59 p.m. on the last
day of the Term.

 

(g)                                 Minimum Annual Rent: Payable in monthly
installments as follows:

 

Period (in

 

 

 

 

 

full months)

 

Annual

 

Monthly

 

1-3 (the “Free Rent Period”)

 

N/A

 

$

0.00

 

4-12

 

N/A

 

$

243,600.80

 

13-24

 

$

2,981,720.56

 

$

248,476.71

 

25-36

 

$

3,040,231.56

 

$

253,352.63

 

37-43 (the “Free Rent Period”)

 

N/A

 

$

0.00

 

44-48

 

N/A

 

$

258,228.55

 

49-60

 

$

3,157,253.56

 

$

263,104.46

 

61-72

 

$

3,215,764.56

 

$

267,980.38

 

73-84

 

$

3,274,275.56

 

$

272,856.30

 

85-96

 

$

3,332,786.56

 

$

277,732.21

 

97-108

 

$

3,391,297.56

 

$

282,608.13

 

109-120

 

$

3,449,808.56

 

$

287,484.05

 

121-130

 

N/A

 

$

292,359.96

 

 

Notwithstanding anything to the contrary, during the Free Rent Period, Tenant
shall be liable for payment of all Annual Operating Expenses as if there is no
Base Year (i.e., initially $51,294.64 per month), as set forth in Sections 5 and
6 hereof and all utilities as set forth in Section 7 hereof. The abatement of
Minimum Annual Rent provided for herein is conditioned upon Tenant’s full and
timely performance of all of its obligations under this Lease. If, at any time
during the Free Rent Period, an Event of Default by Tenant occurs, the abatement
of Minimum Annual Rent provided for herein shall immediately become suspended
until the Event of Default is cured. If, at any time during the initial Term an
Event of Default by Tenant occurs, and, as a result, this Lease or Tenant’s
right to possess the Premises is terminated, then, in addition to all other
amounts due to Landlord under this Lease, the unamortized balance of all Minimum
Annual Rent herein abated (i.e. $730,802.40) (amortized on a straight line basis
over the initial Term, excluding the Free Rent Period and any Renewal Term)
shall become due and payable to Landlord immediately upon demand.

 

(h)                                 Base Year: 2020.

 

(i)                                    Tenant’s Share: 100% (also see Additional
Definitions).

 

2

--------------------------------------------------------------------------------


 

(j)                                    Use: general office use, research and
laboratory use and ancillary uses.

 

(k)                                 Security Deposit: $1,550,000 in the form of
a letter of credit, subject to the terms of Section 27 below.

 

(l)                                    Addresses For Notices:

 

Landlord:                                                                                                                                                                                                                                                                                         
Tenant:

 

101 West Elm Street,
Suite 600                                                                                                                                                                        
Before the Commencement Date:

Conshohocken, PA 19428

Attn: Chief Financial
Officer                                                                                                                                                                                    
S. Nicole Schaeffer

Chief People Strategy Officer

Insmed

10 Finderne Avenue, Building 10

Bridgewater, NJ 08807-3365

 

With copy to:

 

Michael Smith, Esquire

Insmed

10 Finderne Avenue, Building 10

Bridgewater, NJ 08807-3365

 

After the Commencement Date:

 

At the Premises.

Attn: Nicole Schaeffer

Chief People Strategy Officer

 

With copy to:

 

Michael Smith, Esquire

 

(m)                             Additional Definitions: See Rider for the
definitions of other capitalized terms.

 

(n)                                 Contents: The following are attached to and
made a part of this Lease:

 

Rider — Additional Definitions

Exhibits:

“A” — Legal Description of Land and Premises

“A-1” — Plan of the Building

“B” — Building Rules

“C” — Base Building Improvements

“C-1” — Base Building Improvement Plans

 

3

--------------------------------------------------------------------------------


 

 

 

“C-2” — Tenant Requested Optional Improvements

“D” — Intentionally Deleted

“E” — Letter of Credit Criteria

“F” — Future Expansion Plan

“G” — Commencement Date Memorandum

“H” — Tenant Requested Optional Improvement Schedule

 

2.              Premises. Landlord leases to Tenant and Tenant leases from
Landlord the Premises, together with the right to use all appurtenances,
easements and licenses. Tenant accepts the Premises and Building “AS IS”,
without relying on any representation, covenant or warranty by Landlord other
than as expressly set forth in this Lease. The Premises includes 542 parking
spaces (for a parking ratio of 4.63 spaces per 1,000 rentable square feet).
Subject to completion of the Base Building Improvements, Landlord and Tenant
stipulate and agree to the rentable square footage set forth in Section 1 above
without regard to actual measurement. Notwithstanding the foregoing, within
sixty (60) days after the Base Building Improvements are Substantially
Completed, either Landlord or Tenant may make a one-time request in writing to
the other party to cause the rentable square footage of the Premises to be
remeasured per the Standard Method for Measuring Floor Area in Office Buildings,
ANSI/BOMA Z65.1-2010, at the requesting party’s sole cost and expense, by an
engineer or architect reasonably satisfactory to both parties. The area
stipulated in Section 1 above shall be binding on the parties unless the
remeasured rentable square footage differs by more than 1% from the rentable
square footage stipulated in Section 1 above. Landlord and Tenant shall work
together in good faith to resolve any issues raised by the other party with
respect to such remeasurement. Pending completion of the remeasurement of the
Premises (if applicable), Tenant shall pay all Monthly Rent due hereunder based
upon the stipulated rentable square footage set forth in Section 1 above. If the
Premises are remeasured per this Section and such remeasurement differs by more
than 1% from the rentable square footage stipulated in Section 1, following such
determination of the rentable square footage of the Premises, the Minimum Annual
Rent and all other amounts in the Lease affected by the addition or reduction
(as the case may be) of rentable square footage shall be adjusted accordingly
retroactive to the Commencement Date.

 

(a)                                 Landlord shall, at Landlord’s sole cost and
expense (and not as part of (i) the Tenant Improvement Allowance or
(ii) Operating Expenses), cause to be constructed, in a good and workmanlike
manner and in compliance with applicable Laws, the improvements, modifications
and alterations to the Premises set forth on and in accordance with Exhibit “C”
and Exhibit “C-1” (the “Base Building Improvements”). The Base Building
Improvements shall be designed and constructed to be consistent with other
Class A office buildings in the greater Bridgewater, Basking Ridge and Warren
area. The Base Building Improvements shall include the delivery of

 

4

--------------------------------------------------------------------------------


 

all mechanical, electrical, heating, ventilation and cooling, plumbing systems
and life/safety systems servicing the Premises in good working order and in
compliance with applicable Laws. In constructing the Base Building Improvements,
Landlord shall use Building standard materials and finishes (unless otherwise
provided on Exhibit “C”) and Landlord reserves the right to make substitutions
of material of equivalent grade and quality if any specified material shall not
be readily and reasonably available, provided Landlord obtains Tenant’s consent
therefor, which consent shall not be unreasonably withheld, conditioned or
delayed and shall be granted or denied within three (3) business days of request
therefor. Upon the Base Building Improvements being Substantially Completed,
Landlord shall notify Tenant, and Tenant or its Agents shall inspect the Base
Building Improvements with Landlord within five (5) business days of receipt of
such notice from Landlord. Within five (5) business days following such
inspection, Tenant shall deliver to Landlord a punchlist of defective or
incomplete portions of the Base Building Improvements. Landlord shall cause such
punchlist items to be repaired or completed within thirty (30) days of
Landlord’s receipt of the punchlist. Upon completion of all punchlist items to
Tenant’s reasonable satisfaction, it shall be presumed that all of the Base
Building Improvements shall be completed in a good and workmanlike manner,
excluding however, latent defects and all repairs required in connection with
routine maintenance and repairs or damages caused by Tenant.

 

(b)                                 Provided that this Lease is fully executed
on or before September 7, 2018, subject to delays caused by Tenant Delay or
Force Majeure, if the Substantial Completion of the Base Building Improvements
has not occurred on or before April 30, 2019, subject to a day-for-day extension
for any Tenant Delay or Force Majeure (the “First Deadline”), then Tenant shall
be entitled, as its sole and exclusive remedy except as set forth below, to a
rent credit equal to one (1) day of Minimum Annual Rent for each one (1) day
that the Substantial Completion of Base Building Improvements is delayed beyond
the First Deadline. Additionally, provided that this Lease is fully executed on
or before September 7, 2018, in the event that Substantial Completion of the
Base Building Improvements has not occurred on or before May 31, 2019, subject
to a day-for-day extension for any Tenant Delay or Force Majeure (the “Second
Deadline”), Tenant shall be entitled, as its sole and exclusive remedy except as
set forth below, to a rent credit equal to two (2) days of Minimum Annual Rent
for each one (1) day that the Substantial Completion of the Base Building
Improvements is delayed beyond the Second Deadline. Any credit to which Tenant
is entitled pursuant to this subsection shall be applied against Minimum Annual
Rent first due under this Lease. Furthermore, in the event that Substantial
Completion of the Base Building

 

5

--------------------------------------------------------------------------------


 

Improvements has not occurred on or before September 30, 2019, subject to a
day-for-day extension for any Tenant Delay or Force Majeure (the “Termination
Date”), Tenant shall be entitled to terminate this Lease by delivering written
notice to Landlord within sixty (60) days after the Termination Date, in which
event this Lease shall terminate on the date which is thirty (30) days after
Landlord’s receipt of such termination notice (the “Termination Effective
Date”), unless the Base Building Improvements are Substantially Completed prior
to the Termination Effective Date.

 

(c)                                  Within five (5) business days after request
of either party following the determination of the Commencement Date, the
parties shall execute a commencement date memorandum memorializing the
Commencement Date, Free Rent Period, Expiration Date, Tenant’s acceptance of the
Premises and such other items reasonably requested by Landlord in substantially
the form attached hereto as Exhibit “G”.

 

(d)                                 In addition to completing the Base Building
Improvements at Landlord’s sole cost and expense, Landlord shall provide Tenant
with a tenant improvement allowance in an amount up to $5,715,605 (the “Tenant
Improvement Allowance”) towards the hard and soft costs of improvements to be
constructed in the Premises by Tenant (collectively, the “Tenant Improvements”)
and, if elected, the Tenant Requested Optional Improvements. The Tenant
Improvements shall include certain improvements to the lobby, the bathrooms and
common elements of the Building (collectively, the “Lobby Improvements”). The
Lobby Improvements shall be designed and constructed to be consistent with other
Class A office buildings in the greater Bridgewater, Basking Ridge and Warren
area pursuant to plans, specifications and schematic drawings (collectively
“drawings”) approved by Landlord in writing, such approval not to be
unreasonably withheld or delayed. The Lobby Improvements shall be performed by
contractors approved by Landlord such approval not to be unreasonably withheld
or delayed. Tenant shall provide said schematic drawings for the Lobby
Improvements for Landlord’s approval on or before September 30, 2018. Landlord
shall approve or disapprove such drawings within five (5) business days after
receipt, and if disapproved, provide reasonable detail for such disapproval. If
Landlord fails to respond during such five (5) business day period, Tenant shall
provide Landlord with an additional written notice thereof, which notice shall
specify that Tenant’s drawings will be deemed approved if Landlord fails to
respond to such notice within two (2) business days of receipt of such notice,
and if Landlord fails to respond within two (2) business days of said notice,
the drawings shall be deemed approved. If Tenant is required to resubmit
drawings, the same process and timing shall apply for Landlord’s approval of the
revised drawings. Tenant acknowledges and

 

6

--------------------------------------------------------------------------------


 

agrees that except for the Base Building Improvements (or, if elected, the
Tenant Requested Optional Improvements), Landlord has no obligation whatsoever
to make any improvements to the Premises or the Building and that Tenant shall
be solely obligated, at Tenant’s sole cost and expense (subject to the
application of the Tenant Improvement Allowance), to make the Tenant
Improvements including any improvements necessary for Tenant’s business
operations in the Premises and to obtain any and all Permits required for
Tenant’s construction of the Tenant Improvements and Tenant’s occupancy of the
Premises. The Tenant Improvements shall be constructed by Tenant and Tenant’s
Agents in a good and workmanlike manner, using new or like-new materials, and in
accordance with all applicable Laws and in accordance with the terms and
conditions of this Lease, including but not limited to Section 12 and Section 13
(the “Lease Requirements”). Without limiting any of the Lease Requirements, the
Tenant Improvements shall conform with a space plan, specifications and
construction drawings reasonably approved in writing in advance by Landlord and
shall be performed in accordance with Landlord’s reasonable construction
rules and regulations and in such a manner and at such times as not to interfere
with the operation of the Building Systems. Landlord shall approve or disapprove
such drawings within five (5) business days after receipt, and if disapproved,
provide reasonable detail for such disapproval. If Landlord fails to respond
during such five (5) business day period, Tenant shall provide Landlord with an
additional written notice thereof, which notice shall specify that Tenant’s
drawings will be deemed approved if Landlord fails to respond to such notice
within two (2) business days of receipt of such notice, and if Landlord fails to
respond within two (2) business days of said notice, the drawings shall be
deemed approved. If Tenant is required to resubmit drawings, the same process
and timing shall apply for Landlord’s approval of the revised drawings. Tenant
shall pay Landlord all reasonable third-party out-of-pocket costs and expenses
in connection with Landlord’s review of Tenant’s plans and specifications to the
extent such plans affect the structure of the Building or materially impact the
Building Systems (but in no event will Tenant be required to pay Landlord any
internal fees related to Landlord’s review of Tenant’s proposed Alterations).
All of Tenant’s contractors and subcontractors working in connection with the
Tenant Improvements shall carry insurance reasonably required by Landlord,
naming Landlord as an additional insured. Landlord agrees to cooperate, at no
out-of-pocket expense to Landlord, with Tenant in connection with Tenant’s
application and procurement of any Permits or approvals necessary to perform the
Tenant Improvements or to obtain any other Permits or governmental approvals
necessary for Tenant to make the improvements to the Premises contemplated by
this Lease. Subject to the foregoing, Landlord shall disburse the Tenant
Improvement

 

7

--------------------------------------------------------------------------------


 

Allowance to Tenant in installments (no more frequently than once per month) of
at least $100,000 within thirty (30) days after Landlord’s receipt of written
request therefor, together with the following: (1) the appropriate AIA
application for payment signed by Tenant’s general contractor and architect and
notarized, which application for payment shall confirm that the work which
Tenant is requesting payment has been completed and that Tenant has funded its
share of the completed work, (2) copies of all required current Permits for the
Tenant Improvements not previously provided to Landlord, (3) invoices, and
(4) lien waivers from contractors, subcontractors and vendors for completed work
provided on a thirty (30) day trailing basis, with waivers for any portion of
the Tenant Improvement Allowance previously funded by Landlord and any portion
of the Tenant Improvement costs previously required to be paid by Tenant being
submitted with current request. For purposes of this Section, Tenant’s share of
the completed work for each draw request shall equal the percentage of the total
cost of the Tenant Improvements, and, if elected, the Tenant Requested Optional
Improvements, not covered by the Tenant Improvement Allowance. Tenant shall pay
all costs of the Tenant Improvements, and, if elected, the Tenant Requested
Optional Improvements, in excess of the Tenant Improvement Allowance. Any
portion of the Tenant Improvement Allowance not used within twenty-four (24)
months after the Commencement Date shall be deemed forfeited.

 

(e)                                  Landlord shall cooperate, at no
out-of-pocket cost to Landlord, with Tenant to, at Tenant’s sole cost and
responsibility (subject to application of the Tenant Improvement Allowance),
secure any necessary approvals for the Tenant Improvements (or the Tenant
Requested Optional Improvements to be completed at Tenant’s expense subject to
application of the Tenant Improvement Allowance), including without limitation,
necessary approvals to install the freight elevator, rooftop deck, and operable
window wall as described on Exhibit “C-2”.

 

(f)                                   Commencing on the Effective Date and not
later than seven (7) months prior to the Estimated Commencement Date, Landlord
shall permit Tenant to enter the Premises in order to commence the Tenant
Improvements in accordance with the terms of this Lease. In addition, from and
after the date of this Lease, Tenant and its architects, engineers and
contractors may enter the Premises in order to plan and prepare for the Tenant
Improvements, such as taking measurements provided they coordinate such entry
with Landlord. With respect to such early access, all provisions of this Lease
shall then be in full force and effect, specifically including, but not limited
to, Sections 8 and 10 hereof (but excluding however, Tenant’s obligation to pay
for utilities, Monthly Rent or any other fees or expenses chargeable to Tenant
hereunder). Furthermore,

 

8

--------------------------------------------------------------------------------


 

Tenant’s entry in the Premises shall not unreasonably interfere with Landlord’s
construction of the Base Building Improvements and, if elected, the Tenant
Requested Optional Improvements, and any such interference shall be considered a
Tenant Delay hereunder. In connection with such early access, Tenant shall
follow the policies and safety directives of Landlord’s contractor.
Notwithstanding the foregoing, (i) Landlord shall provide Tenant and its
contractor with access to the parking lot during the construction of the Base
Building Improvements to allow Tenant’s contractors to install electric car
charger stations in a location reasonably approved by Landlord, provided that at
Landlord’s request, Tenant shall remove such charging stations at the end of the
Term, and (ii) Landlord and Tenant shall cooperate and coordinate as reasonably
required regarding the completion of such work by or on behalf of Tenant during
Landlord’s construction of the Base Building Improvements to the parking lot.

 

(g)                                 Tenant shall have the right, in accordance
with the schedule attached hereto as Exhibit “H”, to request in writing Landlord
to perform any of the improvements listed on Exhibit “C-2” attached hereto (the
“Tenant Requested Optional Improvements”); provided, however, that Tenant must
notify Landlord of such request on or before October 12, 2018 or Tenant shall be
deemed to have forfeit such right; provided further, however, that the
October 12, 2018 deadline shall be extended on a day-for-day basis for any delay
in meeting the deadlines set forth on Exhibit “H” which are not noted as
deadlines applicable to Tenant. If so requested, (i) the Tenant Requested
Optional Improvements shall be performed by Landlord, at Tenant’s sole cost and
expense, including any hard or soft costs related thereto, subject to Landlord’s
right to apply the Tenant Improvement Allowance as set forth in subsection
(d) above to the extent available, (ii) consistent with Exhibit “H”, the Tenant
Requested Optional Improvements shall be constructed pursuant to one or more
fixed costs contracts or guaranteed maximum price contracts which shall be
subject to Tenant’s reasonable approval, (iii) Landlord shall cause the Tenant
Requested Optional Improvements to be constructed in a good and workmanlike
manner, in compliance with applicable Laws and in accordance with the reasonably
approved plans for the Tenant Requested Optional Improvements, and (iv) the
parties shall use commercially reasonable efforts to comply with the schedule
attached hereto as Exhibit “H”. Upon the Tenant Requested Optional Improvements
being Substantially Completed, Landlord shall notify Tenant, and Tenant or its
Agents shall inspect the Tenant Requested Optional Improvements with Landlord
within five (5) business of receipt of such notice from Landlord. Within five
(5) business days following such inspection, Tenant shall deliver to Landlord a
punch list of defective or incomplete portions of the Tenant Requested Optional
Improvements, Landlord shall cause such punch list items to be

 

9

--------------------------------------------------------------------------------


 

repaired or completed within thirty (30) days of Landlord’s receipt of the punch
list. Upon completion of all punch list items to Tenant’s reasonable
satisfaction, it shall be presumed that all of the Tenant Requested Optional
Improvements shall be completed in a good and workmanlike manner, excluding
however, latent defects and all repairs required in connection with routine
maintenance and repairs or damages caused by Tenant. In no event shall Landlord
be liable for any delays in completing the Tenant Requested Optional
Improvements, provided this sentence shall not be construed to modify
Section 1(e) above.

 

3.              Use. Tenant shall occupy and use the Premises only for the Use
specified in Section 1 above. Tenant shall not use or permit the use of any
portion of the Premises for outdoor storage. Subject to emergencies and the
terms of this Lease, Tenant shall have access to the Premises 24 hours per day,
365 days per year during the Term

 

4.              Term; Possession. The Term of this Lease shall commence on the
Commencement Date and shall end on the Expiration Date, unless sooner terminated
in accordance with this Lease.

 

5.              Rent; Taxes. Tenant agrees to pay to Landlord, without demand,
deduction or offset except as otherwise set forth in this Lease, Minimum Annual
Rent and Annual Operating Expenses for the Term. Tenant shall pay the Monthly
Rent, in advance, on the first day of each calendar month during the Term, at
Landlord’s address designated in Section 1 above unless Landlord designates
otherwise; provided that Monthly Rent for the first full month (after the
initial Free Rent Period) shall be paid within five (5) business days of the
full execution and delivery of Lease to Tenant. If the Commencement Date is not
the first day of the month, the Monthly Rent for that partial month shall be
apportioned on a per diem basis (at the rate applicable for the first full month
after the initial Free Rent Period) and shall be paid on or before the
Commencement Date. Tenant shall pay Landlord, within five (5) days after demand,
a service and handling charge equal to 5% of any Rent not paid within seven
(7) days after the date due. In addition, any Rent, including such charge, not
paid within seven (7) days after the due date will bear interest at the Interest
Rate from the date due to the date paid. Tenant shall pay before delinquent all
taxes levied or assessed upon, measured by, or arising from: (a) the conduct of
Tenant’s business; (b) Tenant’s leasehold estate; or (c) Tenant’s property and
trade fixtures. Additionally, Tenant shall pay to Landlord all sales, use,
transaction privilege, or other excise tax that may at any time be levied or
imposed upon, or measured by, any amount payable by Tenant under this Lease.

 

6.              Operating Expenses.

 

(a)                                 In addition to paying the Minimum Annual
Rent, for each year ending or commencing within the Term, Tenant shall pay to
Landlord, as additional Rent, Tenant’s Share of Operating Expenses to the extent
that such Operating Expenses exceed the Operating Expenses incurred during the
Base Year. Landlord may also invoice Tenant separately from time to time for
Tenant’s Share

 

10

--------------------------------------------------------------------------------


 

of any extraordinary or unanticipated Operating Expenses in excess of the Base
Year Operating Expenses. Each calendar year or part thereof during the Term (and
as soon as practical after the expiration or termination of this Lease or, at
Landlord’s option, after a sale of the Premises), Landlord shall provide Tenant
with a statement of Operating Expenses (“Statement”) which shall state the Base
Year Operating Expenses, the Operating Expenses actually incurred for such year
(or period) just ended, Tenant’s Share thereof and the amounts, if any, paid
during such year as Estimated Expenses (as hereinafter defined). Upon receipt of
the Statement for each year ending during the Term, (i) Tenant shall pay, within
thirty (30) days, the full amount by which Tenant’s Share of Operating Expenses
exceed those expenses incurred during the Base Year, less the amounts, if any,
paid during such year as Estimated Expenses or (ii) if Tenant’s payments of
Estimated Expenses are greater than the full amount by which Tenant’s Share of
Operating Expenses exceed those expenses incurred during the Base Year, such
excess shall be credited against installments of additional rent on account of
Operating Expenses (or paid by Landlord to Tenant within thirty (30) days of
Tenant’s receipt of such Statement if this Lease has terminated or expired).
Landlord shall endeavor to give Tenant a yearly Operating Expense estimate
statement which shall set forth Landlord’s reasonable estimate of what the total
amount by which Operating Expenses for the then-current year are estimated to
exceed the Base Year Operating Expenses for such items and the monthly increase
from the prior year’s estimated Operating Expense, if any (the “Estimated
Expenses”). The failure of Landlord to timely furnish the statement of Estimated
Expenses for any year shall not preclude Landlord from enforcing its rights to
collect any Estimated Expenses. Following Landlord’s delivery of the statement
of Estimated Expenses, Tenant shall pay, with its next installment of Minimum
Annual Rent due, a fraction of the Estimated Expenses. Such fraction shall have
as its numerator the number of months which have elapsed in such current year to
the month of such payment, both months inclusive, and shall have twelve (12) as
its denominator. Until Estimated Expenses are furnished, Tenant shall pay
monthly, with the monthly Minimum Annual Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Expenses set forth in statement of
Estimated Expenses for the previous year. If Tenant’s payment of Estimated
Expenses are overstated during any year and as such, Tenant has overpaid
Operating Expenses for such year as herein provided, Landlord shall pay to
Tenant the amount of any overpayment within thirty (30) days after Tenant’s
receipt of the Statement or, at Landlord’s option, Landlord may credit Tenant’s
account for any overpayment.

 

(b)                                 If Tenant does not give Landlord notice
within 120 days after receiving Landlord’s Statement that Tenant disagrees with
the

 

11

--------------------------------------------------------------------------------


 

Statement, Tenant shall be deemed to have waived the right to contest such
Statement. If Tenant disagrees with such Statement, Tenant shall, pending the
resolution of such dispute, nonetheless pay all of Tenant’s Share of the Annual
Operating Expenses in accordance with such Statement furnished by Landlord.
Tenant, at Tenant’s expense, may audit the Statement under the following
conditions: (A) Tenant provides notice of its intent to audit within 90 days
after receiving the Statement setting forth in reasonable detail the items in
dispute; (B) the audit is performed by Tenant or a certified public accountant
that has not been retained on a contingency basis or other basis where its
compensation relates to the cost savings of Tenant; (C) the audit is completed
no later than 30 days after the date Landlord makes all of the necessary books
and records available to Tenant or Tenant’s auditor; (D) the audit must be
conducted during normal business hours; (E) the contents of the books and
records of Landlord shall be kept confidential by Tenant, its auditor and its
other professional advisors, other than as required by Laws or to enforce this
Lease; and (F) in the event that Tenant or its auditor determines that an
overpayment is due Tenant, Tenant or Tenant’s auditor shall produce a detailed
report addressed to both Landlord and Tenant with its calculated conclusions
within 30 days after the completion of the audit. Landlord and Tenant shall work
together in good faith to resolve any issues raised in Tenant’s audit. Upon the
resolution of such dispute, any amount due Tenant (if any) shall be credited
against future payments of Rent or, if no further Rent is due, such amount shall
be paid to Tenant within 30 days after the date of such resolution. Tenant shall
be responsible for all costs, expenses and fees incurred in connection with its
audit; provided, however, Landlord shall reimburse Tenant for the costs,
expenses and fees in an amount not to exceed Five Thousand Dollars ($5,000.00)
if such audit reveals that Landlord has overstated Operating Expenses by five
percent (5%) or more. Landlord’s obligation to deliver Statements, Landlord’s
and Tenant’s obligation to pay any overpayment or deficiency due the other
pursuant to this Section and Tenant’s examination rights set forth in this
subsection (b) shall survive the expiration or termination of this Lease.

 

(c)                                  If the Building is not fully occupied
during any period, including, without limitation the Base Year, Landlord shall
make a reasonable adjustment based on occupancy in computing the Operating
Expenses for such period so that Operating Expenses are computed as though the
Building had been fully occupied. Operating Expenses for the Base Year only
shall not include costs incurred due to extraordinary circumstances or other
non-recurring charges, including market-wide labor rate increases due to
boycotts and strikes; utility rate increases due to extraordinary circumstances
or other non-recurring charges, including conservation surcharges, boycotts,
embargos or other shortages;

 

12

--------------------------------------------------------------------------------


 

insurance deductibles; or amortized costs relating to capital improvements.
Operating Expenses that cover a period of time not entirely within the Term of
the Lease shall be prorated based on the actual number of days in the year.

 

7.              Utilities and Services. Tenant shall pay for water, sewer, gas,
electricity, heat, power, telephone and other communication services and any
other utilities supplied to the Premises. Other than water and sewer services
which shall remain in Landlord’s name, Tenant shall obtain utility service in
its own name and timely pay all charges directly to the provider. Tenant shall
pay to Landlord for the cost of water and sewer services and usage at the
Premises within thirty (30) days of receipt of a bill therefor, which cost will
be the actual cost charged by the provider without markup (and Landlord’s bill
to Tenant shall include a copy of the applicable bill from the provider).
Landlord shall cooperate, at no out-of-pocket cost to Landlord, with Tenant or
the utility company, as may be reasonably required in order for any utilities to
be obtained in Tenant’s own name. Landlord shall not be responsible or liable
for any interruption in such services, nor shall such interruption affect the
continuation or validity of this Lease. Notwithstanding anything to the contrary
in this Lease, in the event that an interruption in utilities or services that
Landlord is required to provide (“Interruption”) is directly caused by the sole
negligence or willful misconduct of Landlord or its Agents, such that it renders
the whole or any material portion of the Premises untenantable for the purposes
intended hereunder and Tenant actually vacates such untenantable portion then
after a period of four (4) consecutive business days after receipt by Landlord
of written notice of such untenantability from Tenant, the Monthly Rent shall
abate (as to the proportion that the square footage of the Premises actually
vacated by Tenant as a result of an Interruption bears to the total square
footage of the Premises) starting on the fifth (5th) business day until the
earlier to occur of the date that Tenant re-enters the Premises to take
occupancy thereof or the date that such Interruption is remedied. In no event
shall Tenant be entitled to abatement if the Interruption is caused in whole or
in part by Tenant or Tenant’s Agents. Tenant agrees that, except for Tenant’s
rights pursuant to Section 24 (b) below, the rental abatement described in this
Section shall be Tenant’s sole remedy in the event of an Interruption. Any
wiring, cabling or other equipment necessary to connect Tenant’s
telecommunications equipment shall be Tenant’s responsibility, and shall be
installed in a manner reasonably approved by Landlord. Tenant shall, at its sole
cost and expense, provide the Premises with the following services consistent
with other Class A buildings in Bridgewater, New Jersey: (i) office standard
janitorial services (excluding the cleaning of the exterior and interior
surfaces of the windows and skylights which will be performed by Landlord and
the cost of which will be part of Operating Expenses) and trash removal;
(ii) snow and ice removal; and (iii) day porter services. In the event that the
Tenant fails to provide any such services consistent with other Class A office
buildings in the Bridgewater, Warren, Basking Ridge, New Jersey area and such
failure continues for thirty (30) days following written notice from Landlord to
Tenant therefor, Landlord may elect, in its sole discretion, to provide such
services to the Premises, the cost of which shall be part of Operating Expenses.

 

13

--------------------------------------------------------------------------------


 

8.              Insurance; Waivers; Indemnification.

 

(a)                                 Landlord shall maintain insurance against
loss or damage to the Building or the Premises with coverage for perils as set
forth under the “Causes of Loss-Special Form” or equivalent property insurance
policy in an amount equal to the full insurable replacement cost of the Building
(excluding coverage of Tenant’s personal property and any Alterations by
Tenant), and such other insurance, including rent loss coverage, as Landlord may
reasonably deem appropriate or as any Mortgagee may reasonably require, with
commercially reasonable deductibles.

 

(b)                                 Tenant, at its expense, shall keep in effect
commercial general liability insurance, including blanket contractual liability
insurance, covering Tenant’s use of the Premises, with coverages limits of not
less than a $1,000,000 per occurrence and a $3,000,000 general aggregate limit
(which general aggregate limit may be satisfied by an umbrella/excess liability
policy) for bodily injury or property damage; however, such limits shall not
limit Tenant’s liability hereunder. The policy shall name Landlord and any other
associated or affiliated entity designated by Landlord as their interests may
appear and at Landlord’s request, any Mortgagee(s), as additional insureds,
shall be written on an “occurrence” basis and not on a “claims made” basis and
shall be endorsed to provide that it is primary to and not contributory to any
policies carried by Landlord and, if reasonably available, to provide that it
shall not be cancelable or reduced without at least 10 days prior notice to
Landlord (provided in no event shall Tenant allow such policies to be canceled
or reduced without at least 10 days prior notice to Landlord). The insurer shall
be authorized to issue such insurance, licensed to do business and admitted in
the state in which the Premises is located and rated at least A- VII in the most
current edition of AM Best’s Insurance Reports. Tenant shall deliver to Landlord
on or before the Commencement Date or any earlier date on which Tenant accesses
the Premises, and at least 10 days prior to the date of each policy renewal, a
certificate of insurance evidencing such coverage.

 

(c)                                  Landlord and Tenant each waive, and release
each other from and against, all claims for recovery against the other for any
loss or damage to the property of such party arising out of fire or other
casualty coverable by a standard “Causes of Loss-Special Form” property
insurance policy even if such loss or damage shall be brought about by the fault
or negligence of the other party or its Agents; provided, however, such waiver
by Landlord shall not be effective with respect to Tenant’s liability described
in Section 10(d) below. This waiver and release is effective regardless of
whether the releasing party actually maintains the insurance described above in
this subsection and is not limited to the amount of insurance actually carried,
or to the actual proceeds received after a loss. Each party shall have its
insurance company that issues its

 

14

--------------------------------------------------------------------------------


 

property coverage waive any rights of subrogation, and shall have the insurance
company include an endorsement acknowledging this waiver, if necessary. Tenant
assumes all risk of damage of Tenant’s property within the Premises, including
any loss or damage caused by water leakage, fire, windstorm, explosion, theft,
act of any other tenant, or other cause, except to the extent caused by the
willful misconduct of Landlord or its Agents (but subject to this subsection
(c)).

 

(d)                                 Subject to subsection (c) above, and except
to the extent caused by the negligence or willful misconduct of Landlord or its
Agents, Tenant will indemnify, defend, and hold harmless Landlord and its Agents
from and against any and all claims, actions, damages, liability and expense
(including reasonable fees of attorneys, investigators and experts) which may be
asserted against, imposed upon, or incurred by Landlord or its Agents and
arising out of or in connection with loss of life, personal injury or damage to
property in or about the Premises or arising out of the occupancy or use of the
Premises by Tenant or its Agents or occasioned wholly or in part by any act or
omission of Tenant or its Agents, whether prior to, during or after the Term.
Tenant’s obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.

 

(e)                                  Subject to subsection (c) above, and except
to the extent caused by the negligence or willful misconduct of Tenant or its
Agents, Landlord will indemnify, defend, and hold harmless Tenant and its Agents
from and against any and all claims, actions, damages, liability and expense
(including reasonable fees of attorneys, investigators and experts) which may be
asserted against, imposed upon, or incurred by Tenant or its Agents and arising
out of or in connection with loss of life, personal injury or damage to property
on the Premises to the extent caused by any gross negligence or willful
misconduct of Landlord or its Agents, whether prior to, during or after the
Term. Landlord’s obligations pursuant to this subsection shall survive the
expiration or termination of this Lease.

 

9.              Maintenance and Repairs.

 

(a)                                 Except for services listed in Section 7
above and the obligations of Tenant described in Section 9(b) below, Landlord
shall Maintain the Premises and Building consistent with other Class A
properties in the Bridgewater, Basking Ridge and Warren area throughout the Term
including the following: (i) all structural portions of the Building, including
Building footings, floor slabs, foundations, structural steel columns and
girders at Landlord’s sole expense; (ii) Building roof, exterior walls, window
system (but excluding replacement of individual panes of glass) and elevator
cabs, elevator machinery and elevator mechanical equipment, as to replacement
only; (iii) Building roof, exterior walls, window systems

 

15

--------------------------------------------------------------------------------


 

and elevator cabs, elevator machinery and elevator mechanical equipment as to
repair and maintenance; (iv) Building Systems; (v) repairs and replacements to
the skylight and the exterior parts of the Premises including parking lot,
driveways, drive aisles, loading docks and grounds, provided, however, the cost
of replacing the parking lot, driveways and drive aisles shall not be included
Operating Expenses; and (vi) cleaning of the exterior and interior surfaces of
the windows and skylight. Costs incurred by Landlord under the foregoing
subsections (i) and (ii) will be excluded from Operating Expenses. Costs
incurred by Landlord under the foregoing subsections (iii), (iv), (v) and
(vi) will be included Operating Expenses upon the terms and as described in the
definition of Operating Expenses below.

 

(b)                                 Except as otherwise set forth in subsection
(a) above, Tenant at its sole expense shall Maintain the interior non-structural
portions of the Building in good order and repair, including, but not limited
to, all lighting, plumbing fixtures, interior walls, partitions, dock doors,
floors (other than floor slabs), doors, windows, fixtures and equipment in the
Premises. All repairs and replacements by Tenant shall utilize materials and
equipment which are comparable to those originally used in constructing the
Building and Premises. Alterations, repairs and replacements to the Premises,
made necessary because of Tenant’s Alterations or installations, any use or
circumstances special or particular to Tenant, or any act or negligent omission
of Tenant or its Agents shall be made by Landlord or Tenant as set forth above,
but at the sole expense of Tenant to the extent not covered by any applicable
insurance proceeds paid to Landlord. To the extent Tenant is responsible for
maintaining any Building Systems, or components of the Base Building
Improvements or the Tenant Improvements or the Tenant Requested Optional
Improvements and such Building Systems or components of the Base Building
Improvements or the Tenant Improvements or the Tenant Requested Optional
Improvements are covered by a manufacturer’s or contractor’s warranty running to
Landlord’s benefit, Landlord shall use reasonable efforts to enforce the terms
of such warranty such that Tenant receives the benefit thereof, which warranty
shall include a one (1) year warranty from the general contractor performing the
Base Building Improvements and, if performed by Landlord, the Tenant Requested
Optional Improvements.

 

10.       Compliance.

 

(a)                                 Tenant acknowledges and agrees that it has
received and reviewed a copy of that certain Phase I Environmental Site
Assessment dated October 23, 2017 prepared by AECOM (the “Environmental
Report”). Tenant will, at its expense, promptly comply with all Laws now or
subsequently pertaining to the Premises or Tenant’s use or

 

16

--------------------------------------------------------------------------------


 

occupancy and obtain all Permits necessary for Tenant’s use, occupancy and/or
business conducted at the Premises. Neither Tenant nor its Agents shall use the
Premises in any manner that under any Law would require Landlord to make any
Alteration to or in the Building or exterior parts of the Premises including
parking lot, driveways, drive aisles, loading docks and grounds (without
limiting the foregoing, Tenant shall not use the Premises in any manner that
would cause the Premises to be deemed a “place of public accommodation” under
the ADA if such use would require any such Alteration). Tenant shall be
responsible for compliance with the ADA, and any other Laws regarding
accessibility, with respect to the Premises. Notwithstanding the foregoing,
Tenant shall not be required (i) to make any alterations, improvements or
additions to the Premises pursuant to this subsection unless such alterations,
improvements or additions are required as a result of Tenant’s particular use or
occupancy of the Premises or any Alterations made by, or on behalf of, Tenant to
the Premises, or (ii) to correct any non-compliance with Laws existing as of the
date of Substantial Completion of the Base Building Improvements. Except for
Tenant’s obligations set forth in this Section 10(a), Landlord shall be
responsible (subject to reimbursement as an Operating Expense, if applicable)
for compliance with the ADA and any other Laws regarding accessibility to the
Premises. Furthermore, except for Tenant’s obligations set forth in this Lease,
Landlord shall maintain the Premises in compliance with all Laws, unless such
non-compliance requirements were caused by the acts or omissions of Tenant, and
the cost of such compliance shall be subject to reimbursement as an Operating
Expenses, if applicable. Tenant may contest or appeal such violations,
requirements or orders and shall not be required to comply therewith if Tenant
shall contest same by appropriate proceedings and provided that (i) such
non-compliance does not subject Landlord to criminal liability or material civil
liability; and (ii) Tenant shall give such reasonable security during the
pendency of such contest as shall be requested by Landlord with respect to any
costs, fines, expenses, penalties or damages which may be imposed on Landlord by
reason of Tenant’s contest.

 

(b)                                 Tenant will comply, and will cause its
Agents to comply, with the Building Rules.

 

(c)                                  Tenant agrees not to do anything or fail to
do anything which will increase the cost of Landlord’s insurance or which will
prevent Landlord from procuring policies (including public liability) from
companies and in a form reasonably satisfactory to Landlord; provided the
foregoing shall not be construed to (i) limit or prohibit Tenant’s rights to use
the Premises for the uses permitted by this Lease or (ii) obligate Tenant to
perform any obligations otherwise required to be performed by Landlord pursuant
to this Lease. If any

 

17

--------------------------------------------------------------------------------


 

breach of the preceding sentence by Tenant causes the rate of fire or other
insurance to be increased, Tenant shall pay the amount of such increase as
additional Rent within 30 days after being billed.

 

(d)                                 Tenant agrees that (i) no activity will be
conducted on the Premises that will use or produce any Hazardous Materials,
except for activities which are part of the ordinary course of Tenant’s business
and are conducted in accordance with all Environmental Laws (“Permitted
Activities”); (ii) the Premises will not be used for storage of any Hazardous
Materials, except for materials used in the Permitted Activities which are
properly stored in a manner and location complying with all Environmental Laws;
(iii) no portion of the Premises will be used by Tenant or Tenant’s Agents for
disposal of Hazardous Materials; (iv) Tenant will deliver to Landlord copies of
all Material Safety Data Sheets and other written information prepared by
manufacturers, importers or suppliers of any chemical; and (v) Tenant will
immediately notify Landlord of any violation by Tenant or Tenant’s Agents of any
Environmental Laws or the release or suspected release of Hazardous Materials
in, under or about the Premises by Tenant or Tenant’s Agents, or, if Tenant
obtains knowledge thereof, any other third party, and Tenant shall immediately
deliver to Landlord a copy of any notice, filing or permit sent or received by
Tenant with respect to the foregoing. If at any time during or after the Term,
any portion of the Premises is found to be contaminated with Hazardous Materials
in violation of Environmental Laws by Tenant or Tenant’s Agents, Tenant will
indemnify, defend and hold Landlord harmless from all claims, demands, actions,
liabilities, costs, expenses, attorneys’ fees, damages and obligations of any
nature arising from or as a result thereof, and Landlord shall have the right to
direct remediation activities in accordance with Environmental Laws, all of
which shall be performed at Tenant’s cost (which cost shall include the
Administrative Fee) if performed by Landlord on Tenant’s behalf. Tenant’s
obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.

 

(e)                                  Except to the extent caused by, contributed
to or exacerbated by the actions of Tenant or its Agents, Landlord will
indemnify, defend and hold Tenant harmless from all losses, damages and expense
incurred by Tenant as a result of any Hazardous Materials that are determined by
an independent third party reasonably acceptable to Landlord and Tenant, to have
been released or emitted within the Premises either (a) prior to Tenant’s access
to the Premises for performing the Tenant Improvements or Tenant’s occupancy or
possession of the Premises, or (b) by Landlord or Landlord’s Agents at any time
before, during or after the Lease Term. Landlord’s obligations pursuant to this
subsection shall survive the expiration or termination of this Lease.

 

18

--------------------------------------------------------------------------------


 

11.       Signs. Tenant shall have the exclusive right, at Tenant’s sole cost
and expense (subject to the Tenant Improvement Allowance and except as to be
completed by Landlord with respect to the Base Building Improvements), to
install and maintain (i) a monument sign on the existing monument sign located
on Route 202/206 (the “Monument Sign”); (ii) a lobby sign and exterior door sign
reasonably approved by Landlord (the “Lobby and Door Sign”); (iii) one or more
signs with Tenant’s name on the exterior of the Building (each, an “Exterior
Sign”), and (iv) other signage as Tenant may request provided the same is
permitted by applicable Laws (“Other Signs”), subject to the following terms and
conditions: (i) the size, location and illumination of the Exterior Sign shall
be subject to Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; (ii) prior to the installation of
the Exterior Sign, Tenant shall deliver to Landlord complete engineering plans
for the installation of such Exterior Sign for Landlord’s review and reasonable
approval; (iii) prior to the installation of the Exterior Sign or the Lobby and
Door Sign or Other Signs, Tenant shall obtain all required Permits therefor and
shall submit copies of the same to Landlord; (iv) Tenant shall repair all damage
to the Building caused by the installation of the Exterior Sign, the Lobby and
Door Sign and the Other Signs; (v) Tenant shall Maintain the Exterior Sign, the
Lobby and Door Sign, the Monument Sign and Other Signs in good condition and in
accordance with all applicable Laws throughout the Term; (vi) if the Exterior
Sign, the Lobby and Door Sign, the Other Signs and/or the Monument Sign is
illuminated, Tenant shall be solely responsible for all utility costs (including
installation and consumption costs) for the Exterior Sign, the Lobby and Door
Sign, the Other Signs and/or the Monument Sign; and (vii) upon the expiration or
earlier termination of this Lease, Tenant shall remove the Exterior Sign, the
Other Signs and the Lobby and Door Sign and shall repair all damage occasioned
thereby and restore the Building to substantially the same condition that
existed prior to the installation of the applicable Sign, normal wear and tear
excepted, which obligation shall survive the expiration or earlier termination
of this Lease, provided Tenant shall not be required to remove Other Signs which
do not specify Tenant’s name or logo (such as directional signs). In the event
that the Exterior Sign, the Other Signs, or the Lobby and Door Sign is not so
removed or any damage caused by the removal is not so repaired and the Building
is not so restored, Landlord may remove and dispose of the Exterior Sign, the
Other Signs and or the Lobby and Door Sign, and/or repair such damage, as
Landlord determines in its sole discretion, the reasonable cost of such removal,
disposal and repair to be charged to Tenant together with the Administrative
Fee.

 

12.       Alterations. Except for non-structural Alterations that (i) do not
exceed $100,000 in the aggregate in any 12 month period, (ii) are not visible
from the exterior of the Premises, (iii) do not affect any Building System or
the structural strength of the Building, (iv) do not require penetrations (other
than nails or screws) into the floor, roof, ceiling or walls, and (v) do not
require work on the roof, within the walls, below the floor or above the
ceiling, Tenant shall not make or permit any Alterations in or to the Premises
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. With respect to any Alterations
that require Landlord’s consent (including any Alterations to the roof of the
Building or the Roof Equipment (as hereinafter defined)), Landlord shall approve
or disapprove of such Alterations within ten (10) business days after Tenant’s
request for consent, and if Landlord fails to respond during such period, Tenant
shall provide Landlord with notice thereof, which notice shall specify that
Tenant’s proposed Alterations will be deemed

 

19

--------------------------------------------------------------------------------


 

approved within three (3) business days of receipt of such notice if Landlord
fails to respond to such notice, and if Landlord fails to respond within three
(3) business days after receipt of such notice, Landlord shall be deemed to have
approved such Alterations. With respect to any Alterations made by or on behalf
of Tenant (whether or not the Alteration requires Landlord’s consent): (i) not
less than 10 days prior to commencing any Alteration, Tenant shall deliver to
Landlord the plans, specifications and necessary permits for the Alteration (if
applicable for such Alteration), together with certificates evidencing that
Tenant’s contractors and subcontractors have adequate insurance coverage naming
Landlord and any other associated or affiliated entity as their interests may
appear as additional insureds, (ii) Tenant shall obtain Landlord’s prior written
approval of any contractor or subcontractor, which approval shall not be
unreasonably withheld, conditioned or delayed (iii) the Alteration shall be
constructed with new materials, in a good and workmanlike manner, and in
compliance in all material respects with all Laws and the plans and
specifications delivered to, and, approved by Landlord, (iv) Tenant shall pay
Landlord all reasonable third-party out-of-pocket costs and expenses in
connection with Landlord’s review of Tenant’s plans and specifications, to the
extent such plans and specifications affect the structure of the Building or
materially impact the Building Systems (but in no event will Tenant be required
to pay Landlord any internal fees related to Landlord’s review of Tenant’s
proposed Alterations), and (v) upon Landlord’s reasonable request Tenant shall,
prior to commencing any Alteration, provide Landlord reasonable security against
liens arising out of such construction. Any Alteration by Tenant shall be the
property of Tenant until the expiration or termination of this Lease; at that
time without payment by Landlord the Alteration shall remain on the Premises and
become the property of Landlord unless Landlord gives notice to Tenant to remove
it. At Tenant’s request prior to Tenant making any Alterations, Landlord will
notify Tenant whether Tenant is required to remove the Alterations at the
expiration or termination of this Lease. Tenant may install its trade fixtures,
furniture and equipment in the Premises, provided that the installation and
removal of them will not affect any structural portion of the Premises, any
Building System or any other equipment or facilities serving the Building or any
occupant. Landlord agrees not to withhold consent to any proposed Alterations
based on the proposed Alteration leading to a portion of the Building being used
for laboratory purposes.

 

Landlord further acknowledges and agrees that Tenant shall have right to design
and construct a rooftop deck/patio area subject to Landlord’s approval, not to
be unreasonably withheld, conditioned or delayed, and any necessary approvals
required by Law. If requested by Tenant, but subject to Section 2(g), such
rooftop deck/patio area shall be constructed by Landlord as part of the Tenant
Requested Optional Improvements, but at Tenant’s expense (subject to application
of the Tenant Improvement Allowance).

 

13. Mechanics’ Liens. Tenant shall pay promptly for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises free from any liens arising out of any labor,
services, materials, supplies or equipment furnished or alleged to have been
furnished to Tenant. Should any such lien or notice of such lien be filed
against the Premises, Tenant shall discharge the same by bonding or otherwise
within 15 days after Tenant has notice that the lien or claim is filed
regardless of the validity of such lien or claim.

 

20

--------------------------------------------------------------------------------


 

14. Landlord’s Right of Entry. Tenant shall permit Landlord and its Agents to
enter the Premises at all reasonable times following reasonable notice (except
in an emergency) to inspect, Maintain, or make Alterations to the Premises, to
exhibit the Premises for the purpose of sale or financing, and, during the last
12 months of the Term, to exhibit the Premises to any prospective tenant.
Landlord shall not be liable for any interference with Tenant’s occupancy
resulting from Landlord’s entry; provided that Landlord will make reasonable
efforts not to interfere with Tenant’s use and occupancy of the Premises in
exercising such rights.

 

15. Damage by Fire or Other Casualty. If the Premises or Building shall be
damaged or destroyed by fire or other casualty, Tenant shall promptly notify
Landlord, and Landlord, subject to the conditions set forth in this Section,
shall, in a good and workmanlike manner and in compliance with Laws, repair such
damage and restore the Premises or Building to substantially the same condition
in which they were immediately prior to such damage or destruction, but not
including the repair, restoration or replacement of the fixtures, equipment, or
Alterations installed by or on behalf of Tenant. Within 30 days after the date
of the casualty, Landlord shall notify Tenant of the estimated time to repair
and restore the Premises or Building from the date of the casualty, as
reasonably determined by Landlord’s contractor (the “Estimate”). If the Estimate
is more than 365 days, either Landlord or Tenant may terminate this Lease
effective as of the date of casualty by giving notice to the other within 10
business days after Landlord’s notice to Tenant of the Estimate. If a casualty
occurs during the last 12 months of the Term, Landlord or Tenant may terminate
this Lease by written notice to the other within 30 days after the date of the
casualty, unless Tenant has the right to extend the Term for at least 3 more
years and does so within 30 days after the date of the casualty. Moreover, if
the loss is not covered by the insurance required to be maintained by Landlord
under this Lease, Landlord may terminate this Lease by written notice to Tenant
given within 30 days after Landlord becomes aware that the loss is not covered
by the insurance required to be maintained by Landlord under this Lease. In the
event the repair or restoration is not substantially completed (such that Tenant
may use and occupy the Premises in substantially the same manner as existed
prior to the casualty) by the date which is 90 days after the date set forth in
the Estimate (the “Repair Deadline”), Tenant may thereafter terminate this Lease
upon written notice to Landlord prior to substantial completion of such repair
or restoration, in which event this Lease shall terminate on the date which is
thirty (30) days after Landlord’s receipt of such termination notice (the
“Casualty Termination Date”), unless the repair or restoration is substantially
completed prior to the Casualty Termination Date. Tenant will receive an
abatement of Minimum Annual Rent and Annual Operating Expenses to the extent the
Premises or a portion of the Premises are rendered untenantable as a result of
the casualty.

 

16. Condemnation. If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient in Landlord’s and Tenant’s
reasonable opinion for the reasonable operation of Tenant’s business, or (c) any
of the Premises is Taken, and, in Landlord’s reasonable opinion, it would be
impractical or the condemnation proceeds are insufficient to restore the
remainder, then this Lease shall terminate as of the date the condemning
authority takes possession. If this Lease is terminated, Tenant shall have the
right to make a claim for relocation, business dislocation damages, personal
property, fixtures and equipment and leasehold damages. Any award to

 

21

--------------------------------------------------------------------------------


 

Tenant for leasehold damages or which would otherwise reduce the condemnation
award to Landlord, shall be assigned to the Landlord and shall be subject to the
following procedure for the distribution of the condemnation proceeds: first,
applied to repayment of any Mortgage secured by the Premises, second, shared
equally between Landlord and Tenant until Tenant receives an amount equal to
“Tenant’s Leasehold Award”; and third, the balance (if any) distributed to
Landlord. “Tenant’s Leasehold Award” means any award to Tenant for leasehold
damages and/or diminution in value of Tenant’s leasehold interest (which shall
exclude any value for options which relate to an unexercised renewal term and
excluding any value for expansion options or rights of purchase). If this Lease
is not terminated, (i) the compensation awarded for such Taking shall belong to
Landlord, (ii) Tenant hereby assigns all claims for such Taking against the
condemning authority to Landlord, and (iii) Landlord shall restore the Premises
to a condition as near as reasonably possible to the condition prior to the
Taking, the Rent shall be abated for the period of time all or a part of the
Premises is untenantable in proportion that such rentable square foot area that
is untenantable bears to the rentable square foot area of the Premises, and this
Lease shall be amended appropriately.

 

17. Quiet Enjoyment. Landlord covenants that Tenant, upon performing all of its
covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the terms of this Lease.

 

18. Assignment and Subletting.

 

(a)                                 Except as provided in Sections (b) and
(c) below, Tenant shall not enter into nor permit any Transfer voluntarily or by
operation of law, without the prior consent of Landlord, which consent shall not
be unreasonably withheld or delayed. Without limitation, Tenant agrees that
Landlord’s consent shall not be considered unreasonably withheld if (i) the
business, business reputation or creditworthiness of the proposed transferee is
reasonably unacceptable to Landlord, or (ii) there is a current Event of
Default. Consent to one Transfer shall not be deemed to be consent to any
subsequent Transfer. In no event shall any Transfer relieve Tenant from any
obligation under this Lease. Landlord’s acceptance of Rent from any person shall
not be deemed to be a waiver by Landlord of any provision of this Lease or to be
consent to any Transfer. Any Transfer not in conformity with this Section 18
shall be void at the option of Landlord.

 

(b)                                 Landlord’s consent shall not be required in
the event of any Transfer by Tenant to an Affiliate provided that (i) except in
the case of a sublease of less than fifty percent of the Premises to an
Affiliate as described in clause (i) of the definition of Affiliate, the
Affiliate (or any corporation or other person or entity which has the power to
direct such Affiliate’s management and operation if such Affiliate is a newly
formed entity formed specifically for the purposes of completing the Transfer)
has a tangible net worth at

 

22

--------------------------------------------------------------------------------


 

least equal to that of Tenant as of the date of this Lease, (ii) Tenant provides
Landlord notice of the Transfer at least 10 days prior to the effective date,
together with current financial statements of the Affiliate certified by an
executive officer of the Affiliate, and (iii) in the case of an assignment or
sublease, Tenant delivers to Landlord an assumption agreement or sublease
reasonably acceptable to Landlord executed by Tenant and the Affiliate, together
with a certificate of insurance evidencing the Affiliate’s compliance with the
insurance requirements of Tenant under this Lease.

 

(c)                                  Landlord’s consent shall not be required in
the event of any Transfer in connection with any sale or transfer of direct or
indirect stock or other equity interests in Tenant in connection with any bona
fide financing or capitalization for the benefit of Tenant provided that Tenant
following such transaction has a tangible net worth at least equal to the
greater of (i) Tenant’s tangible net worth as of the date of this Lease or
(ii) Tenant’s tangible net worth immediately preceding such Transfer. Transfers
pursuant to subsections (b) and (c) are referred to as “Permitted Transfers.”

 

(d)                                 The provisions of subsection (a) above
notwithstanding, if Tenant proposes to Transfer all of the Premises (other than
in connection with a Permitted Transfer), Landlord may terminate this Lease, in
the case of a Transfer which is an assignment or a sublease of all of the
Premises for the remainder of the Term, or if Tenant proposes to enter into a
Transfer of less than all of the Premises for the remainder of the Term,
Landlord may amend this Lease to remove the portion of the Premises to be
transferred, Landlord shall exercise this option by written notice to Tenant
within 15 days after Tenant’s request for consent to the Transfer. If this Lease
is not so terminated or amended, Tenant shall pay to Landlord, within 5 days
after receipt, (i) fifty percent (50%) of all compensation received by Tenant
for the Transfer, less the Transfer Transaction Expenses (defined below), over
(ii) the Rent allocable to the Premises transferred. “Transfer Transaction
Expenses” shall mean the reasonable out-of-pocket costs and expenses incurred by
Tenant in effectuating a Transfer for tenant improvements, allowances, brokerage
commissions and other reasonable Transfer related expenses (which expenses shall
be allocated evenly over the length of the term of the sublease or the remaining
Term, in the event of an assignment).

 

(e)                                  If Tenant requests Landlord’s consent to a
Transfer, Tenant shall provide Landlord, at least 15 days prior to the proposed
Transfer, current financial statements of the transferee certified by an
executive officer of the transferee, a complete copy of the proposed Transfer
documents, and any other information Landlord reasonably requests. Landlord
shall either consent or refuse to consent to such Transfer within 15 days after
receipt of Tenant’s

 

23

--------------------------------------------------------------------------------


 

request for consent, and in the event Landlord refuses to consent, Landlord
shall provide reasonable detail of the reason that consent was refused. If
Landlord fails to respond during such 15 day period, Tenant shall provide
Landlord with a notice thereof, which notice shall state that if Landlord fails
to respond to such notice within five (5) business days, the requested consent
shall be granted, and if Landlord fails to respond within five (5) business days
after receipt of such notice, consent shall be deemed granted. Promptly
following any approved assignment or sublease, Tenant shall deliver to Landlord
an assumption agreement reasonably acceptable to Landlord executed by Tenant and
the transferee, together with a certificate of insurance evidencing the
transferee’s compliance with the insurance requirements of Tenant under this
Lease. Tenant agrees to reimburse Landlord for reasonable administrative and
attorneys’ fees in connection with the processing and documentation of any
Transfer for which Landlord’s consent is requested, not to exceed $3,500 for
each Transfer.

 

19. Subordination; Mortgagee’s Rights.

 

(a)                                 Tenant accepts this Lease subject and
subordinate to any Mortgage in the future affecting the Premises, provided that
Tenant’s right of possession of the Premises shall not be disturbed by the
Mortgagee so long as no Event of Default exists under this Lease. This clause
shall be self-operative, but within 10 business days after request, Tenant shall
execute and deliver any further reasonable instruments confirming the
subordination of this Lease and any further instruments of attornment that the
Mortgagee may reasonably request. However, any Mortgagee may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by giving
notice to Tenant, and this Lease shall then be deemed prior to such Mortgage
without regard to their respective dates of execution and delivery; provided
that such subordination shall not affect any Mortgagee’s rights with respect to
condemnation awards, casualty insurance proceeds, intervening liens or any right
which shall arise between the recording of such Mortgage and the execution of
this Lease.

 

(b)                                 No Mortgagee shall be (i) liable for any act
or omission of a prior landlord, (ii) subject to any rental offsets or defenses
against a prior landlord, (iii) bound by any amendment of this Lease made
without its written consent, or (iv) bound by payment of Monthly Rent more than
one month in advance or liable for any other funds paid by Tenant to Landlord
unless such funds actually have been transferred to the Mortgagee by Landlord.

 

(c)                                  The provisions of Sections 15 and 16 above
notwithstanding, Landlord’s obligation to restore the Premises after a casualty
or

 

24

--------------------------------------------------------------------------------


 

condemnation shall be subject to the consent and prior rights of any Mortgagee.

 

(d)                                 Landlord represents and warrants that the
Premises is not encumbered by a Mortgage as of the date hereof. In the event
that Landlord places a Mortgage against the Premises, Landlord shall obtain, at
no cost to Landlord, a subordination, non-disturbance and attornment agreement
for the benefit of Tenant from any future Mortgagee on the standard form of such
Mortgagee, provided the foregoing shall not be construed to prohibit Tenant from
requesting reasonable modifications to the standard form of such Mortgagee.

 

20. Estoppel Certificate; Financial Information. Within 10 days after a party’s
request from time to time, (a) but not more than one (1) time per calendar year
except in connection with a sale or financing of the Premises or a Transfer),
the other party shall execute, acknowledge and deliver to the requesting party,
for the benefit of such party, Mortgagee, any prospective Mortgagee, and any
prospective purchaser of Landlord’s interest in the Premises or any prospective
successor to Tenant’s interest pursuant to a Transfer, an estoppel certificate
in a form reasonably requested by the requesting party, modified as necessary to
accurately state the facts represented, and (b) Tenant shall furnish to
Landlord, Landlord’s Mortgagee, prospective Mortgagee and/or prospective
purchaser reasonably requested financial information; provided (i) such
financial information shall be maintained as confidential by the receiving party
and (ii) clause (b) shall not apply if Tenant is a publicly traded entity.

 

21. Surrender.

 

(a)                                 On the date on which this Lease expires or
terminates, Tenant shall return possession of the Premises to Landlord in good
condition, except for ordinary wear and tear, and except for casualty damage,
condemnation damage or other conditions that Tenant is not required to remedy
under this Lease. Prior to the expiration or termination of this Lease, Tenant
shall remove from the Premises all furniture, trade fixtures, equipment, wiring
and cabling (unless Landlord and Tenant agree otherwise) and all other personal
property installed by Tenant or its assignees or subtenants, (unless Landlord
directs Tenant otherwise). Tenant shall repair any damage resulting from such
removal and shall restore the Premises to good order and condition, subject to
ordinary wear and tear, casualty damage and condemnation damage. Any of Tenant’s
personal property not removed as required shall be deemed abandoned, and
Landlord, at Tenant’s expense, may remove, store, sell or otherwise dispose of
such property in such manner as Landlord may see fit and/or Landlord may retain
such property or sale proceeds as its property. If Tenant does not return
possession of the Premises to Landlord in the condition required under this
Lease, Tenant shall reimburse Landlord all actual and reasonable expenses
incurred by Landlord to cause the Premises to be in the condition required
hereunder. Notwithstanding anything in this

 

25

--------------------------------------------------------------------------------


 

Lease to the contrary, in no event shall Tenant be required to remove any Tenant
Improvements or Tenant Requested Optional Improvements (including, without
limitation, any roof deck).

 

(b)                                 If Tenant remains in possession of the
Premises after the expiration or termination of this Lease, Tenant’s occupancy
of the Premises shall be that of a tenancy at sufferance. Tenant’s occupancy
during any holdover period shall otherwise be subject to the provisions of this
Lease (unless clearly inapplicable), except that for the first month of any
holdover, the Monthly Rent shall be 125% of the Monthly Rent payable for the
last full month immediately preceding the holdover, and thereafter, the Monthly
Rent shall be 150% of the Monthly Rent payable for the last full month
immediately preceding the holdover. No holdover or payment by Tenant after the
expiration or termination of this Lease shall operate to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. Any provision in this Lease to the contrary
notwithstanding, any holdover by Tenant shall constitute a default on the part
of Tenant under this Lease entitling Landlord to exercise, without obligation to
provide Tenant any notice or cure period, all of the remedies available to
Landlord in the event of a Tenant default, and Tenant shall be liable for all
damages, including consequential damages, that Landlord suffers as a result of
the holdover. Notwithstanding the foregoing, Tenant shall not be liable for
consequential damages arising from its holdover except if Tenant holds over in
the Premises for more than sixty (60) days.

 

22. Defaults - Remedies.

 

(a)                                 It shall be an Event of Default:

 

(i)                                     If Tenant does not pay in full when due
any and all Rent and, except as provided in Section 22(c) below, Tenant fails to
cure such default on or before the date that is 5 days after Landlord gives
Tenant notice of default;

 

(ii)                                  If Tenant enters into or permits any
Transfer in violation of Section 18 above;

 

(iii)                               If Tenant fails to observe and perform or
otherwise breaches any other provision of this Lease, and, except as provided in
Section 22(c) below, Tenant fails to cure the default on or before the date that
is 30 days after Landlord gives Tenant notice of such default; provided,
however, if the default cannot reasonably be cured within 30 days following
Landlord’s giving of notice, Tenant shall be afforded additional reasonable time
(not to exceed 90 days following Landlord’s notice) to cure the default if
Tenant begins to cure the default within 30 days following Landlord’s notice and
continues diligently in good faith to completely cure the default; or

 

26

--------------------------------------------------------------------------------


 

(iv)                              If Tenant becomes insolvent or makes a general
assignment for the benefit of creditors or offers a settlement to creditors, or
if a petition in bankruptcy or for reorganization or for an arrangement with
creditors under any federal or state law is filed by or against Tenant, or a
bill in equity or other proceeding for the appointment of a receiver for any of
Tenant’s assets is commenced, or if any of the real or personal property of
Tenant shall be levied upon; provided that any proceeding brought by anyone
other than Landlord or Tenant under any bankruptcy, insolvency, receivership or
similar law shall not constitute an Event of Default until such proceeding has
continued unstayed for more than 60 consecutive days.

 

(b)                                 If an Event of Default occurs and is
continuing, Landlord shall have the following rights and remedies:

 

(i)                                     Landlord, without any obligation to do
so, may elect to cure the default on behalf of Tenant, in which event Tenant
shall reimburse Landlord upon demand for any sums paid or costs reasonably
incurred by Landlord (together with the Administrative Fee) in curing the
default, plus interest at the Interest Rate from the date of demand for
reimbursements, which sums and costs together with interest at the Interest Rate
shall be deemed additional Rent;

 

(ii)                                  To the extent permitted by law, to enter
and repossess the Premises, by breaking open locked doors if necessary, and
remove all persons and all or any property, by action at law or otherwise,
without being liable for prosecution or damages. Landlord may, at Landlord’s
option, make Alterations and repairs in order to relet the Premises and relet
all or any part(s) of the Premises for Tenant’s account. Tenant agrees to pay to
Landlord on demand any deficiency (taking into account all costs incurred by
Landlord) that may arise by reason of such reletting. In the event of reletting
without termination of this Lease, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach;

 

(iii)                               To accelerate the whole or any part of the
Rent for the balance of the then-current Term, discounted to present value at
the rate equal to the 10 year United States Treasury Note, at the time of
acceleration and declare the same to be immediately due and payable; and

 

(iv)                              To terminate this Lease and the Term without
any right on the part of Tenant to save the forfeiture by payment of any sum due
or by other performance of any condition, term or covenant broken.

 

(c)                                  Any provision to the contrary in this
Section 22 notwithstanding, (i) Landlord shall not be required to give Tenant
the notice and opportunity to cure provided in Section 22(a)(i) above more than
twice in any consecutive 12-month period, and thereafter during such consecutive
12-month period, Landlord may declare an Event of Default without affording
Tenant any of the notice and cure rights set forth in Section 22(a)(i), and
(ii) Landlord shall not be required to give such notice prior to exercising its
rights under Section 22(b) if Tenant fails to comply with the provisions of
Section 13, and (iii) if Tenant fails to comply with the provisions of Sections
20 or 27 and

 

27

--------------------------------------------------------------------------------


 

Tenant fails to cure the default within five (5) days following Landlord’s
giving of notice, it shall be an Event of Default and Landlord shall have the
rights provided in Section 22(b) above.

 

(d)                                 No waiver by a party of any breach by the
other party shall be a waiver of any subsequent breach, nor shall any
forbearance by a party to seek a remedy for any breach by the other party be a
waiver by a party of any rights and remedies with respect to such or any
subsequent breach. Efforts by Landlord to mitigate the damages caused by
Tenant’s default shall not constitute a waiver of Landlord’s right to recover
damages hereunder. No right or remedy herein conferred upon or reserved to a
party is intended to be exclusive of any other right or remedy provided herein
or by law, but each shall be cumulative and in addition to every other right or
remedy given herein or now or hereafter existing at law or in equity. No payment
by Tenant or receipt or acceptance by Landlord of a lesser amount than the total
amount due Landlord under this Lease shall be deemed to be other than on
account, nor shall any endorsement or statement on any check or payment be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of Rent due, or
Landlord’s right to pursue any other available remedy.

 

(e)                                  If either party commences an action against
the other party arising out of or in connection with this Lease, the prevailing
party shall be entitled to have and recover from the other party attorneys’
fees, costs of suit, investigation expenses and discovery costs, including costs
of appeal.

 

(f)                                   Landlord and Tenant waive the right to a
trial by jury in any action or proceeding based upon or related to, the subject
matter of this Lease.

 

23. Tenant’s Authority.

 

(a)                                 Tenant represents and warrants to Landlord
that: (i) Tenant is duly formed, validly existing and in good standing under the
laws of the state under which Tenant is organized, and qualified to do business
in the state in which the Premises is located, (ii) the person(s) signing this
Lease are duly authorized to execute and deliver this Lease on behalf of Tenant
and this Lease is binding upon Tenant in accordance with its terms and (iii) any
financial statements provided by Tenant to Landlord are true, correct and
complete in all material respects and fairly represent the financial condition
of Tenant as of the date hereof and as of the date of such statements.

 

(b)                                 Landlord represents and warrants to Tenant
that: (i) Landlord is duly formed, validly existing and in good standing under
the laws of

 

28

--------------------------------------------------------------------------------


 

the state under which Landlord is organized, and qualified to do business in the
state in which the Premises is located, and (ii) the person(s) signing this
Lease are duly authorized to execute and deliver this Lease on behalf of
Landlord and this Lease is binding upon Landlord in accordance with its terms.

 

24. Liability of Landlord.

 

(a)                                 The word “Landlord” in this Lease includes
the Landlord executing this Lease as well as its successors and assigns, each of
which shall have the same rights, remedies, powers, authorities and privileges
as it would have had it originally signed this Lease as Landlord. Any such
person or entity, whether or not named in this Lease, shall have no liability
under this Lease after it ceases to hold title to the Premises except for
obligations already accrued (and, as to any unapplied portion of Tenant’s
Security Deposit, Landlord shall transfer such portion to its successor in
interest and thereafter Landlord shall be relieved of all liability upon
transfer of such portion to its successor in interest). Tenant shall look solely
to Landlord’s successor in interest for the performance of the covenants and
obligations of the Landlord hereunder which subsequently accrue. Landlord shall
not be deemed to be in default under this Lease unless Tenant gives Landlord
written notice specifying the default and Landlord fails to cure the default
within a reasonable period following Tenant’s written notice. In no event shall
Landlord be liable to Tenant for any loss of business or profits of Tenant or
for consequential, punitive or special damages of any kind. Neither Landlord nor
any principal of Landlord nor any owner of the Premises, whether disclosed or
undisclosed, shall have any personal liability with respect to any of the
provisions of this Lease or the Premises; Tenant shall look solely to the equity
of Landlord in the Premises (and the proceeds thereof) for the satisfaction of
any claim by Tenant against Landlord.

 

(b)                                 Landlord shall not be deemed to be in
default under this Lease unless Landlord fails to cure a default on or before
the date that is thirty (30) days after Landlord receives written notice from
Tenant of such default; provided, however, if the default cannot reasonably be
cured within thirty (30) days following Tenant’s giving of notice, Landlord
shall be afforded additional reasonable time (not to exceed 90 days following
Tenant’s notice) to cure the default if Landlord promptly begins to cure the
default (and in no event later that the date that is thirty (30) days following
Tenant’s notice) and continues diligently in good faith to completely cure the
default thereafter. In addition, should Landlord fail or refuse to perform any
repairs or replacements or to provide any material services which are Landlord’s
responsibility hereunder within thirty (30) days after

 

29

--------------------------------------------------------------------------------


 

Landlord’s receipt of written notice from Tenant (provided that Landlord shall
have such additional time (not to exceed 90 days following Tenant’s notice) as
may be reasonably necessary to make such repair or replacement, provided that
Landlord commences to cure such default promptly and in no event later than such
30-day period and actively and diligently in good faith prosecutes such cure to
completion thereafter), then Tenant may deliver written notice thereof to
Landlord (“Reminder Notice”). The Reminder Notice must describe in reasonable
detail the failure and specify that Tenant may exercise the rights granted under
this Section 24 if Landlord fails to cure or commence to cure the specified
items within five (5) days of receipt of the Reminder Notice. Notwithstanding
the foregoing, if Landlord’s failure or refusal to perform any repairs or
replacements or to provide any services results in an imminent material threat
to persons or property, or results in Tenant being unable to use a material
portion of the Premises for the conduct of its business, Tenant’s initial notice
shall so state and shall specify that Tenant may exercise the rights granted
under this Section 24 if Landlord fails to timely cure or commence to cure the
specified items (an “Imminent Threat Notice”). If reasonable under the
circumstances, Tenant may provide an Imminent Threat Notice by telephone. If
(a) Landlord fails to take or commence to take (and diligently pursue to
completion) the required action within five (5) days of receiving a Reminder
Notice or within such shorter time as is reasonable given the totality of the
circumstances after an Imminent Threat Notice, and (b) Tenant in good faith
believes that it can perform such obligations, then Tenant may, subject to the
terms of this Section 24, perform such obligations (but solely on its own
behalf, and not as the agent of Landlord). Tenant may not take any such
self-help action that alters or modifies (as opposed to repairing or replacing a
component of a Building System) the Building structure or Building Systems.
Landlord shall reimburse Tenant for Tenant’s reasonable, third-party,
out-of-pocket costs and expenses in taking such action within thirty (30) days
after receiving an invoice from Tenant setting forth a reasonably particularized
breakdown of such costs and expenses. All repairs made by Tenant pursuant to
this Section shall (i) be in accordance with all Laws; (ii) use only such
contractors as are duly licensed in the State of New Jersey and who perform such
work in comparable buildings in the normal course of their business; (iii) upon
commencing such work, complete the same within a reasonable period of time, and
(iv) effect such work in a good and workmanlike manner using new or like-new
materials. Prior to or simultaneous with commencing any such work, Tenant shall
cause its contractors and subcontractors to provide certificates evidencing
adequate insurance coverage naming Landlord and any other associated or
affiliated entity as additional insureds. This section shall not be construed to
limit

 

30

--------------------------------------------------------------------------------


 

Tenant’s rights or remedies in the event of a default by Landlord under this
Lease.

 

25. Miscellaneous.

 

(a)                                 The captions in this Lease are for
convenience only, are not a part of this Lease and do not in any way define,
limit, describe or amplify the terms of this Lease.

 

(b)                                 This Lease represents the entire agreement
between the parties hereto and there are no collateral or oral agreements or
understandings between Landlord and Tenant with respect to the Premises. No
rights, easements or licenses are acquired in the Premises or any land adjacent
to the Premises by Tenant by implication or otherwise except as expressly set
forth in this Lease. This Lease shall not be modified in any manner except by an
instrument in writing executed by the parties. The masculine (or neuter) pronoun
and the singular number shall include the masculine, feminine and neuter genders
and the singular and plural number. The word “including” followed by any
specific item(s) is deemed to refer to examples rather than to be words of
limitation. The word “person” includes a natural person, a partnership, a
corporation, a limited liability company, an association and any other form of
business association or entity. Both parties having participated fully and
equally in the negotiation and preparation of this Lease, this Lease shall not
be more strictly construed, nor any ambiguities in this Lease resolved, against
either Landlord or Tenant.

 

(c)                                  Each covenant, agreement, obligation, term,
condition or other provision contained in this Lease shall be deemed and
construed as a separate and independent covenant of the party bound by,
undertaking or making the same, not dependent on any other provision of this
Lease unless otherwise expressly provided. All of the terms and conditions set
forth in this Lease shall apply throughout the Term unless otherwise expressly
set forth herein.

 

(d)                                 If any provisions of this Lease shall be
declared unenforceable in any respect, such unenforceability shall not affect
any other provision of this Lease, and each such provision shall be deemed to be
modified, if possible, in such a manner as to render it enforceable and to
preserve to the extent possible the intent of the parties as set forth herein.
This Lease shall be construed and enforced in accordance with the laws of the
state in which the Premises is located.

 

(e)                                  This Lease shall be binding upon and inure
to the benefit of Landlord and Tenant and their respective heirs, personal
representatives and permitted successors and assigns.

 

31

--------------------------------------------------------------------------------


 

(f)                                   Promptly following Substantial Completion
of the Base Building Improvements, Landlord shall provide to Tenant or its
Agents, as-built CAD Floor Plans of the Building, at no cost to Tenant.
Following completion of the Tenant Improvements, Tenant shall provide Landlord,
at no cost to Landlord, as-built drawings of the Tenant Improvements.

 

(g)                                 Tenant shall not record this Lease or any
memorandum without Landlord’s prior consent.

 

(h)                                 This Lease may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, collectively, constitute one and the same instrument
notwithstanding that all parties are not signatories to each counterpart. The
parties may validly execute and deliver this Lease through facsimile or
electronic copies of the executed Lease.

 

(i)                                    Except as set forth in Section 21(b), in
no event shall either party be liable to the other for any loss of business or
profits or for consequential, punitive or special damages of any kind.

 

(j)                                    If either party is prevented from
performing any non-monetary obligation hereunder by reason of Force Majeure,
such obligation shall be excused during (and any time period for the performance
of such obligation shall be extended by) the period of such prevention.

 

26. Notices. Any notice, consent or other communication under this Lease shall
be in writing and addressed to Landlord or Tenant at their respective addresses
specified in Section 1 above (or to such other address as either may designate
by notice to the other) with a copy to any Mortgagee or other party designated
in writing by Landlord. Each notice or other communication shall be deemed given
if sent by prepaid overnight delivery service or by certified mail, return
receipt requested, postage prepaid or in any other manner, with delivery in any
case evidenced by a receipt, and shall be deemed to have been given on the day
of actual delivery to the intended recipient or on the business day delivery is
refused. The giving of notice by a party’s attorneys, representatives and agents
under this Section shall be deemed to be the acts of such party.

 

27. Security Deposit. Within seven (7) business days following the full
execution and delivery of this Lease to Tenant, Tenant shall deposit with
Landlord an irrevocable letter of credit (the “Letter of Credit”) in the amount
of $1,550,000.00 that complies with the requirements set forth on Exhibit “E”
hereof and in accordance with the provisions of this Section 27, to be retained
by Landlord during the term of this Lease as security for the faithful
performance and observance by Tenant of the covenants, agreements and conditions
of this Lease. Following Tenant’s receipt of approval by the FDA of its new drug
application for amikacin liposome inhalation suspension (ALIS), Tenant shall be
entitled to reduce the amount of the Letter of Credit by Four Hundred Fifty
Thousand Dollars ($450,000.00), upon at least ten (10) days written notice to
Landlord, provided

 

32

--------------------------------------------------------------------------------


 

that Tenant has not been in default in the payment of Monthly Rent beyond
applicable notice or cure periods more than two (2) times in any consecutive
twelve (12) month period. Additionally, provided that Tenant achieves a trailing
12 month revenue equal to or greater than $100,000,000.00 and Tenant shall
provide Landlord with evidence thereof, in a form reasonably acceptable to
Landlord, upon at least ten (10) days written notice to Landlord Tenant shall be
entitled to reduce the amount of the Letter of Credit by Four Hundred Fifty
Thousand Dollars ($450,000.00), provided that Tenant has not been in default in
the payment of Monthly Rent beyond applicable notice or cure periods more than
two (2) times in any consecutive twelve (12) month period, whether or not FDA
approval of ALIS is obtained. Furthermore, and notwithstanding the foregoing, in
the event that Tenant achieves a trailing 12 month EBITDA (as hereinafter
defined) of $50,000,000 or more, and Tenant shall provide Landlord with evidence
thereof, in a form reasonably acceptable to Landlord, upon at least ten
(10) days written notice to Landlord Tenant shall be entitled to reduce the
amount of the Letter of Credit to Two Hundred Ninety Six Thousand Dollars
($296,000.00), provided that Tenant has not been in default in the payment of
Monthly Rent before applicable notice or cure periods more than two (2) times in
any consecutive twelve (12) month period. Notwithstanding the foregoing, in no
event shall the amount of the Letter of Credit be reduced to less than Two
Hundred Ninety Six Thousand Dollars ($296,000.00) at any time. Any reduction in
the Letter of Credit may be accomplished by Tenant either delivering a
substitute Letter of Credit (in which event the Letter of Credit being held by
Landlord will be returned to Tenant within five (5) business days after
Landlord’s receipt of the substitute Letter of Credit provided such substitute
Letter of Credit complies with the terms of this Lease) or by delivering an
amendment to the Letter of Credit being held by Landlord. As used in this
Section, “EBITDA” means Tenant’s consolidated earnings before interest, taxes,
depreciation and amortization.

 

If Tenant defaults beyond any applicable grace or cure period with respect to
any provision of this Lease, including, but not limited to, the provisions
relating to the payment of Rent, Landlord shall be entitled to draw under the
Letter of Credit to cure Tenant’s default or to compensate Landlord for any
other loss, cost or damage that Landlord suffers by reason of such Tenant
default for which Landlord is entitled to compensation pursuant to this Lease.
If any portion of said deposit is so used or applied, Tenant shall, within five
(5) business days after written demand therefor, provide a Letter of Credit, or
at Tenant’s option until Tenant is able to deliver a Letter of Credit, cash in
an amount sufficient to restore the security held by Landlord to the amount then
required to be on deposit in accordance with this Lease, and Tenant’s failure to
do so shall be a default under this Lease. Any portion of the security deposit
which shall not be utilized in accordance with this Section shall be returned to
Tenant within thirty (30) days following the expiration or termination of this
Lease and the surrender of the Premises by Tenant in accordance with the terms
of this Lease.

 

28. Broker. Each party represents and warrants to the other party that it has
dealt with no broker, agent or other intermediary in connection with this Lease
other than Tenant’s Broker and Landlord’s Broker, and that insofar as such party
knows, no other broker, agent or other intermediary negotiated this Lease or
introduced Tenant to Landlord or brought the Building to Tenant’s attention for
the lease of space therein. Each party agrees to indemnify, defend and hold the
other party and its affiliates, partners, members, employees, agents, their
partners, members, shareholders, directors,

 

33

--------------------------------------------------------------------------------


 

officers, and trustees, harmless from and against any claims made by any broker,
agent or other intermediary claiming to represent the indemnifying party other
than Tenant’s Broker and Landlord’s Broker, with respect to a claim for any
broker’s commission or fee or similar compensation brought by any person in
connection with this Lease. Landlord agrees to pay all commissions payable to
Tenant’s Broker pursuant to a separate, written agreement between Landlord and
Tenant’s Broker. Landlord agrees to pay all commissions payable to Landlord’s
Broker pursuant to a separate written agreement between Landlord and Landlord’s
Broker.

 

29. OFAC.

 

(a)                                 Tenant represents and warrants that neither
it nor any of its officers or directors is, and that, to the actual knowledge of
the signatory to this Lease, none of its employees, representatives, or agents
is, a person or entity with whom U.S. persons or entities are restricted from
doing business under regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental regulation, and that it will not transfer this
Lease to, or knowingly contract with or otherwise engage in any dealings or
transactions or be otherwise associated with such persons or entities. Tenant
represents and warrants that it is currently in compliance with, and shall at
all times during the term of this Lease remain in compliance with, the
regulations of OFAC and any other governmental requirement relating thereto.

 

(b)                                 Landlord represents and warrants that
neither it nor any of its officers or directors is, and that, to the actual
knowledge of the signatory to this Lease, none of its employees,
representatives, or agents is, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of OFAC (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental regulation, and that it
will not knowingly transfer this Lease to, or knowingly contract with or
otherwise engage in any dealings or transactions or be otherwise associated with
such persons or entities. Landlord represents and warrants that it is currently
in compliance with, and shall at all times during the term of this Lease remain
in compliance with, the regulations of OFAC and any other governmental
requirement relating thereto.

 

34

--------------------------------------------------------------------------------


 

30. Renewal Options. Tenant shall have the option to extend the Term of the
Lease for all of the then leased Premises for three (3) additional periods of
five (5) years each (each a “Renewal Option”), under and subject to the
following terms and conditions:

 

(a)                                 The first renewal term (“First Renewal
Term”) shall be for a five (5)-year period commencing on the day immediately
following the expiration date of the initial Term of the Lease and expiring on
the day immediately preceding the fifth (5th) anniversary thereof. The second
renewal term (“Second Renewal Term”) shall be for a five (5)-year period
commencing on the day immediately following the expiration date of the First
Renewal Term of the Lease and expiring on the day immediately preceding the
fifth (5th) anniversary thereof. The third renewal term (the “Third Renewal
Term”) shall be for a five (5) year period commencing in the day immediately
following the expiration of the Second Renewal Term of the Lease and expiring on
the day immediately preceding the fifth (5th) anniversary thereof. Collectively,
the First Renewal Term, the Second Renewal Term and the Third Renewal Term are
referred to as the “Renewal Terms”.

 

(b)                                 Tenant must exercise the Renewal Option for
the First Renewal Term, if at all, by written notice to Landlord delivered at
least three hundred sixty five (365) days prior to the expiration date of the
initial Term of this Lease, time being of the essence. If Tenant fails to
exercise the Renewal Option for the First Renewal Term, the Renewal Option for
the Second Renewal Term and the Third Renewal Term shall be void and of no
further force and effect. Tenant must exercise the Renewal Option for the Second
Renewal Term, if at all, by written notice to Landlord delivered at least three
hundred sixty five (365) days prior to the expiration date of the First Renewal
Term, time being of the essence. Tenant must exercise the Renewal Option for the
Third Renewal Term, if at all, by written notice to Landlord delivered at least
three hundred sixty five (365) days prior to the expiration date of the Second
Renewal Term, time being of the essence.

 

(c)                                  As a condition to Tenant’s exercise of any
of the Renewal Options, at the time Tenant delivers its notice of election to
exercise such Renewal Option to Landlord, no Event of Default shall then exist
and this Lease shall be in full force and effect, and Tenant shall not have
assigned this Lease or sublet more than forty percent (40%) of the Premises,
other than a Permitted Transfer.

 

(d)                                 The Minimum Annual Rent for the first years
of the First Renewal Term, Second Renewal Term and the Third Renewal Term shall
be the “Fair Market Rental Rate” which shall mean the per rentable square foot
minimum annual rental rate including annual escalations, then being charged by
landlords for comparable space in the Bridgewater, Warren and Basking Ridge
market for leases commencing on or about the commencement of the applicable
Renewal Term, taking into consideration all relevant terms, including, without
limitation, the use, location of the applicable building, the term of the lease
under consideration, the extent of services provided thereunder and other
adjustments to the minimum annual rental and any other relevant terms such as,
but not limited to, rent abatement, refurbishment allowances, new Base Year and
other concessions or condition in making such evaluation. Landlord shall
determine the Fair Market Rental Rate using its good faith judgment and shall
provide written notice of such Fair Market Rental Rate within fifteen (15)
business days after Tenant’s exercise

 

35

--------------------------------------------------------------------------------


 

notice pursuant to this Section. Tenant shall thereupon have the following
options: (i) to accept such proposed Fair Market Rental Rate or (ii) to notify
Landlord in writing that Tenant objects to the proposed rental rate. Tenant must
provide Landlord with written notification of its election within fifteen (15)
business days after Tenant’s receipt of Landlord’s notice, and if Tenant fails
to respond during such period, Landlord shall provide Tenant with notice
thereof, which notice shall specify that Landlord’s determination of the Fair
Market Rental Rate will be deemed approved within five (5) business days of
receipt of such notice if Tenant fails to respond to such notice, and if Tenant
fails to respond within five (5) business days after receipt of such notice,
Tenant shall be deemed to have accepted Landlord’s proposed Fair Market Rental
Rate. If Tenant objects to Landlord’s proposed Fair Market Rental Rate in
accordance with clause (ii) above, Landlord and Tenant will attempt to negotiate
a mutually acceptable rental rate within fifteen (15) business days following
notification by Tenant, and if such negotiations have not been concluded within
such fifteen (15) business day-period, either party may require an independent
determination of the Fair Market Rental Rate for the Renewal Term by giving
written notice to the other party no later than five (5) business days after the
expiration of the fifteen (15) business day period, which notice shall designate
a MAI real estate appraiser or real estate broker with at least ten (10) years
experience in the leasing of similar properties in the Bridgewater, Basking
Ridge, Warren market area (“Qualified Appraiser”). Within ten (10) business days
after receipt of such notice, the other party to this Lease shall select a
Qualified Appraiser and give written notice of such selection to the initiating
party. If the two (2) Qualified Appraisers fail to agree upon the Fair Market
Rental Rate consistent with this Section 30 within ten (10) business days after
selection of the second Qualified Appraiser, the two (2) Qualified Appraisers
shall select a third (3rd) Qualified Appraiser to determine the Fair Market
Rental Rate consistent with this Section 30 within ten (10) business day after
the appointment of the third (3rd) Qualified Appraiser. The Fair Market Rental
Rate applicable to the Renewal Term shall be equal to the arithmetic average of
the three (3) determinations; provided, however, that if one (1) Qualified
Appraiser’s determination deviates by more than five percent (5%) from the
median of the three (3) determinations, the Fair Market Rental Rate shall be an
amount equal to the average of the other two determinations. The determination
of the Fair Market Rental Rate in accordance with the foregoing shall be final,
binding and conclusive on Landlord and Tenant. The parties shall each pay the
costs and expenses of their appointed Qualified Appraiser and shall split evenly
the costs and expenses of the third (3rd) Qualified Appraiser.

 

Except as set forth in this Section 30, (i) there shall be no further options to
extend the Term of this Lease, and (ii) all terms and conditions of the Lease
shall remain in full force and effect during the Renewal Terms, unless lapsed
pursuant to this Lease or otherwise inapplicable.

 

31. Generator. Landlord shall deliver on or before May 1, 2019, the existing
Caterpillar 1,563kVA, 1,250 KW emergency generator (the “Generator”) located at
the west side of the Building, in good working order, for use by Tenant. Tenant
shall have the right, but not the obligation, at its sole cost and expense, to
use the Generator during the Term to provide emergency power to the Building. If
Tenant elects to use the Generator, the following terms and conditions shall
apply:

 

36

--------------------------------------------------------------------------------


 

(a)                                 Tenant shall keep the Generator in
accordance with all applicable Laws.

 

(b)                                 Tenant shall be responsible for the
maintenance and repair of the Generator, including normal periodic testing of
the Generator as recommended by the manufacturer specifications; provided,
however, in no event shall Tenant be obligated to replace the Generator.

 

(c)                                  Tenant shall be responsible for any and all
utility costs in connection with the Generator.

 

(d)                                 Tenant shall maintain all necessary
licenses, permits and approvals required by applicable governmental authorities
in connection with the operation of the Generator and deliver copies of such
license, permits and approvals to Landlord.

 

Notwithstanding the foregoing, in no event shall Tenant be responsible for any
Hazardous Materials or violations of Environmental Laws arising from the
Generator prior to the date that Tenant uses the Generator.

 

Landlord acknowledges and agrees that Tenant shall have the right, but not the
obligation, to install a replacement generator at the Premises. In such event,
the conditions set forth above shall apply, and clause (b) shall include all
necessary Permits required by applicable governmental authorities in connection
with the installation of such replacement generator.

 

32. Roof Rights. Tenant shall have the right to install, operate and maintain
(i) subject to Section 12, equipment, and (ii) telecommunications antennae,
microwave dishes and other communications or equipment exclusively servicing the
Building (“Roof Equipment”) on the roof of the Building (solely for Tenant’s own
use and not on a revenue generating basis) under and subject to the following
conditions:

 

(a)                                 In connection with the installation,
operation, maintenance and removal of the Roof Equipment, Tenant shall,
notwithstanding anything to the contrary set forth herein, comply with the
requirements of any applicable roof warranty and shall not unreasonably
interfere with the Building Systems or the operation of any rooftop equipment
for such Building Systems. Tenant shall comply with all Laws and prior to the
installation of the Roof Equipment, shall obtain and deliver to Landlord written
evidence of any required Permits. Further, Tenant shall comply with the
provisions of this Lease, including, without limitation, Sections 12 and 13.

 

(b)                                 Tenant shall obtain Landlord’s prior written
approval of the specifications for the Roof Equipment, not to be unreasonably
withheld. The location of the Roof Equipment shall be mutually and reasonably
acceptable to both Landlord and Tenant; provided, however, Landlord may withhold
its consent if a proposed location

 

37

--------------------------------------------------------------------------------


 

would create a design problem. Tenant agrees to consult with Landlord’s roofing
contractor prior to installation and strictly to comply with the roofing
contractor’s recommendations and requirements. Tenant shall pay all reasonable
out-of-pocket costs incurred by Landlord in connection with the Roof Equipment,
including, without limitation, all architectural, engineering, and contractors’
and legal fees.

 

(c)                                  Landlord may require screening of the Roof
Equipment and may also require structural engineering and reinforcement if
necessary given the nature of such Roof Equipment.

 

(d)                                 At least ten (10) business days prior to
installation of the Roof Equipment, Tenant shall notify Landlord of the date and
time of such installation.

 

(e)                                  Tenant shall maintain the Roof Equipment in
a safe, good and orderly condition. The installation, maintenance, repair and
removal of the Roof Equipment shall be performed at Tenant’s sole expense in a
manner which will not impair the integrity of, damage or adversely affect the
warranty applicable to, the roof or any other portion of the Premises.

 

(f)                                   No later than the expiration or sooner
termination of the Term, at Tenant’s sole expense, Tenant shall remove the Roof
Equipment and repair any resulting damage to the Building and restore the roof
to substantially the same condition existing prior to the installation of the
Roof Equipment, normal wear and tear excepted.

 

(g)                                 Any electricity consumption applicable to
the use, operation or maintenance of the Roof Equipment shall be at the sole
cost and expense of Tenant. To the extent that any changes in existing
electrical facilities in the Building are required to meet the needs of Tenant’s
Roof Equipment, the changes shall be made at Tenant’s expense, provided Landlord
approves such changes, which approval shall not be unreasonably withheld.

 

(h)                                 Tenant’s indemnification of Landlord
pursuant to Section 8 of this Lease also applies to the Roof Equipment and
Tenant’s use of any portion of the Premises therefor. Without limiting the
foregoing, Tenant shall be solely responsible for any damages or injury caused
by or in any way relating to the Roof Equipment, including, but not limited to,
damage or injury caused by reason of the Roof Equipment collapsing or being
blown from the roof or any other portion of the Premises, except to the extent
caused by the gross negligence or willful misconduct of Landlord or its Agents.

 

38

--------------------------------------------------------------------------------


 

33. Future Expansion.

 

(a)                                 General Provisions; Automatic Extension of
Term. Provided that Tenant has not been in default in the payment of Monthly
Rent beyond applicable notice or cure periods more than two (2) times in any
consecutive twelve (12) month period, Tenant will have the one-time option to
cause Landlord to construct a new building on the Premises containing up to
50,000 rentable square feet in the area shown on Exhibit “F” attached hereto
(the “New Building”) or an expansion of the existing Building also containing no
more than 50,000 rentable square feet, subject to and in accordance with the
terms set forth in this Section 33. If Tenant desires to exercise such option,
Tenant must do so by delivering a written exercise notice to Landlord at any
time prior to the fifth (5th) anniversary of the Commencement Date (the
“Expansion Notice”), provided that Tenant has (i) achieved a trailing twelve
(12) month EBITDA of Fifty Million Dollars ($50,000,000) or more, and
(ii) achieved a trailing twelve (12) month revenue of at least One Hundred
Million Dollars ($100,000,000), each as demonstrated to Landlord in Tenant’s
financial statements certified by its independent accountants (the “Financial
Hurdles”). The date on which Tenant delivers its written exercise notice is
herein called the “Expansion Notice Date”. Tenant’s failure to deliver such
notice to Landlord timely is deemed a waiver of Tenant’s expansion option. If
Tenant timely exercises its option and has satisfied the Financial Hurdles, and
provided that Tenant has not been in default in the payment of Monthly Rent
beyond applicable notice or cure periods more than two (2) times in any
consecutive twelve (12) month period, Landlord will cause the New Building or
the expansion of the existing Building to be constructed subject to and in
accordance with this Section 33. Notwithstanding the foregoing, in the event
that the Tenant fails to achieve the Financial Hurdles, Tenant shall have the
further right to exercise its expansion right under this Section 33 (and
Landlord will cause the New Building or the expansion of the existing Building
to be constructed subject to and in accordance with this Section 33) provided
that Tenant secures a letter of credit in the amount of the Total Expansion
Project Cost (as hereafter defined), which letter of credit shall comply with
the requirements set forth on Exhibit “E” hereof and shall remain in place for
the Extension Term (as hereinafter defined). Such letter of credit shall be
delivered to Landlord prior to the Expansion Premises Commencement Date (as
hereinafter defined) within ten (10) business days following the date that
Landlord establishes the Total Expansion Project Cost. Notwithstanding the
foregoing, in the event that Tenant achieves the Financial Hurdles during the
Extension Term, such letter of credit shall be permitted to be reduced to equal
the sum of one month of Monthly Rent at the time of reduction, provided that
Tenant has not been in default in the payment of Monthly Rent beyond applicable
notice or cure periods more than two (2) times in any consecutive twelve (12)
month period. Anything in this Lease to the contrary notwithstanding, in the
event that Tenant timely

 

39

--------------------------------------------------------------------------------


 

exercises its expansion right under this Section 33, the initial Term will be
extended through the date which is ten (10) years after the date of the
Substantial Completion (hereinafter defined) of the New Building or the
expansion of the existing Building under this Section 33 (the “Extension Term”)
and the Minimum Annual Rental rate for the existing Premises shall continue at
the rate set forth in this Lease for the balance of the initial Term and
thereafter shall increase during the remainder of the Extension Term by fifty
cents per rentable square foot of the existing Premises per annum, which annual
increases shall be effective on the same day of each calendar year as the annual
increases during the initial Term. If the Tenant exercises its expansion right
under this Section 33 and has satisfied the Financial Hurdles at the time of
exercise, the Letter of Credit defined in Section 27 above shall be increased by
an amount equal to one month of Monthly Rent for the New Building or the
expansion of the existing Building as of the Expansion Premises Commencement
Date. The rights of Tenant under this Section 33 are personal to Tenant or a
Permitted Transferee, provided such Permitted Transferee meets the foregoing
Financial Hurdles (or delivers a letter of credit in accordance with this
subsection) and shall not inure to the benefit of any other successor or assign
of Tenant.

 

(b)                                 Size of New Building. The size of the New
Building or expansion of the existing Building will be no more than 50,000
rentable square feet and only the extent permitted by any applicable Laws at the
time that the expansion right contained in this Section 33 is exercised by
Tenant and, if a New Building, such New Building shall be generally located in
the area depicted on Exhibit “F” attached hereto.

 

(c)                                  Construction Improvements.

 

(i)                                     As used in this Section 33:

 

“Land Development Approval” shall mean final, unappealed and unappealable land
development approval, with conditions satisfactory to Landlord in its reasonable
discretion as are lawfully required for the construction, development and use of
the New Building or the expansion of the existing Building in accordance with a
plan of development reasonably satisfactory to Landlord and, subject only to
such restrictions and conditions as shall be satisfactory to Landlord in its
reasonable discretion necessary to obtain a building permit from the applicable
municipal authority for the New Building or expansion of the existing Building.
Such permits and approvals shall include, without limitation, the following as
they may be applicable: variances, special exceptions, zoning approvals,
environmental approvals, utility availability, highway or department of
transportation approvals, demolition approvals, storm water management plan
approvals, building permits, and permits and approvals for all ancillary on and
off-site improvements.

 

40

--------------------------------------------------------------------------------


 

The term “Substantially Completed” or “Substantial Completion” means (i) the New
Building or expansion of the existing Building has been completed except for
minor or insubstantial details of construction, repair, mechanical adjustment,
or finishing touches, which items shall not adversely affect Tenant’s conduct of
its ordinary laboratory or office business activities, as applicable, in the New
Building or expansion of the existing Building, and (ii) the architect shall
have executed a certificate of substantial completion in the form of AIA
Document G704 for the New Building or expansion of the existing Building.

 

(ii)           Subject to and in accordance with the terms hereof, Landlord will
at Landlord’s sole cost and expense construct the New Building or the expansion
of the existing Building. In addition, Landlord will design and construct within
the as specified in any detailed drawings, plans, specifications as reasonably
agreed to by Tenant and Landlord in a separate amendment to this Lease
reasonably agreed between Landlord and Tenant detailing the construction of the
New Building or the expansion of the existing Building

 

(iii)          Upon Tenant’s exercise of the expansion right hereunder, Landlord
shall use commercially reasonable efforts to promptly obtain such Land
Development Approval provided, however, that Landlord’s obligation to design,
develop and construct the New Building hereunder shall be expressly conditioned
upon Landlord receiving the Land Development Approval for the New Building and
all related improvements on or before the date that is eighteen (18) months from
the date that Tenant exercises its expansion rights hereunder (the “Outside
Approval Date”). Landlord shall not be in default of the Lease and shall have no
liability to Tenant arising from or related to Landlord’s failure to obtain Land
Development Approval so long as Landlord uses commercially reasonable efforts to
obtain such Land Development Approval. In no event shall Landlord be required or
compelled to file litigation or any similar proceeding to obtain Land
Development Approval. In the event that, after using commercially reasonable
efforts to obtain such Land Development Approval, Landlord, in its reasonable
discretion determines that obtaining such Land Development Approval is
impossible, impracticable or not feasible or if Land Development Approval is not
obtained on or before the Outside Approval Date, Landlord shall have no further
liability to pursue such Land Development Approval and after such determination,
Tenant shall reimburse Landlord for Landlord’s out-of-pocket actual third party
costs and expenses incurred in pursuing such Land Development Approval and
preparing to construct the New Building or expansion of the existing Building.

 

(d)                                 Costs; Minimum Rent Increase. The Minimum
Annual Rent on a triple net basis and excluding any cost for base year Operating
Expenses hereunder will be increased in order to include the New Building or the
expansion of the existing Building. The amount of

 

41

--------------------------------------------------------------------------------


 

such increase in the Minimum Annual Rent will be equal to the product of (i) the
Total Expansion Project Cost multiplied by (ii) a factor equal to the sum of
(x) the yield on the ten (10) year United States treasury bond at the date of
Substantial Completion plus (v) 7.5%. The “Total Expansion Project Cost” is
equal to the sum of (i) all so-called “hard” and “soft” costs (which “soft”
costs shall be inclusive of brokerage commissions payable to both Landlord’s and
Tenant’s brokers on account of Tenant’s exercise of its expansion option
hereunder) required in order to (A) construct the New Building or the expansion
of the existing Building and the “shell” of the New Building or the expansion of
the existing Building, and (B) construct all improvements within or relating to
the New Building or the expansion of the existing Building to be constructed by
Landlord, plus (ii) a combined development and construction fee equal to 4.0% of
all of the aforesaid “hard” and “soft” costs. The aforesaid increase in the
Minimum Annual Rent resulting from the addition of the New Building or the
expansion of the existing Building (the “Expanded Premises”) will commence upon
the date of the Substantial Completion of the Expanded Premises (the “Expanded
Premises Commencement Date”) and on each anniversary of the Expanded Premises
Commencement Date, the Annual Base Rent applicable to the Expanded Premises
shall increase by 2.5%, on a cumulative compounded basis, and the Expanded
Premises will be incorporated into and become a part of the Premises hereunder
on the Expanded Premises Commencement Date. Anything in this Section 33 or
elsewhere in the Lease to the contrary notwithstanding, Tenant will be solely
responsible for (1) the design and installation of and all costs and expenses
related to, all furniture, fixtures, equipment (including, without limitation
any racking that Tenant desires to install in the Expanded Premises), (2) any
tenant improvements to the Expanded Premises above Building standard “shell”,
(3) all telephone, computer, data and other wiring and cabling, to be located in
the Expanded Premises, (4) all costs and expenses related to any Tenant Delay
(as such term would be applied to the Expanded Premises); and (5) all Operating
Expenses related to the Expanded Premises (i.e., the Base Year shall not be
grossed up to take into account the Expanded Premises).

 

34. Notification of Intent to Sell.

 

(a)                                 In the event that Landlord desires or
intends to sell the Premises to an unaffiliated third party in an arm’s length
transaction (however such sale may be structured, including as a sale of the
equity interests in Landlord), and such sale is not in connection with either
(i) a portfolio sale of multiple assets or (ii) a deed in lieu of foreclosure or
similar transaction with its Mortgagee, Landlord shall provide Tenant with
notice (the “Sale Notice”) of Landlord’s intent to sell the Premises prior to
marketing the Premises for sale and will

 

42

--------------------------------------------------------------------------------


 

provide Tenant the first opportunity to negotiate a purchase and sale of the
Premises. Tenant shall have thirty (30) days following receipt of the Sale
Notice within which to notify Landlord in writing that Tenant is interested in
negotiating terms for the purchase and sale of the Premises and to have its
offer considered by Landlord prior to the formal marketing by Landlord of the
Premises for sale to a third party (the “Negotiation Notice”).

 

(b)                                 In the event that Tenant has delivered a
Negotiation Notice, then Landlord and Tenant shall have thirty (30) days
following Landlord’s receipt of the Negotiation Notice (the “Negotiation
Period”) within which to negotiate in good faith mutually satisfactory terms for
the purchase and sale of the Premises by Landlord to Tenant, which may be
evidenced by an executed letter of intent (which may be non-binding subject to
negotiation and agreement upon a form of purchase and sale agreement).

 

(c)                                  If (i) Tenant fails to send a Negotiation
Notice, or (ii) Landlord and Tenant do not agree upon terms for the purchase and
sale of the Premises during the Negotiation Period, Landlord may thereafter sell
the Premises to an unaffiliated third party in an arm’s length transaction;
provided that (i) closing on the sale of the Premises occurs within twelve (12)
months after the expiration of Tenant’s period to send a Negotiation Notice or
the expiration of the Negotiation Period, as applicable, and (ii) Landlord shall
not sell the Premises for a purchase price which is less than 90% of the
purchase price Tenant last offered to Landlord.

 

(d)                                 Tenant’s first right to negotiate a purchase
is a right personal to Tenant (or a successor-in-interest pursuant to a
Permitted Transfer) and Landlord. In the event that Landlord (or any
successor-in-interest to Landlord) sells the Premises or its interest therein or
Tenant assigns this Lease (other than a Permitted Transfer), Landlord’s
obligations under this Section 34 and Tenant’s right under this Section 34 shall
cease and neither party shall have any obligations, rights or restrictions
pursuant to this Section 34, provided, however that notwithstanding the
foregoing in the event that Landlord sells the Premises or its interest through
a portfolio sale, Tenant’s first right to negotiate a purchase set forth in this
Section 34 shall apply to Landlord’s successor in interest following the
portfolio sale, unless and until the then-Landlord conveys the Premises to an
unaffiliated third party in an arm’s length transaction which is not part of a
portfolio sale and after having met its obligations under this Section 34.

 

35. Traffic Control. Landlord agrees to use good faith, commercially reasonable
efforts to cause the New Jersey Department of Transportation to install a
traffic signal at or near the entrance to the Premises (the “Signal”), at no
cost or expense to Landlord. Unless and until the Signal is installed, Landlord
shall assist Tenant in providing a

 

43

--------------------------------------------------------------------------------


 

solution, at Tenant’s option and at Tenant’s cost and expense, to control
traffic at the entrance to the Premises.

 

36. Press Releases. Neither Landlord nor any broker, representative, or agent
representing Landlord in connection with this Lease may issue any press release
which in any way refers to Tenant without Tenant’s prior written approval of
such press release, such approval not to be unreasonably withheld.

 

[Remainder of page left intentionally blank]

 

44

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.

 

 

Landlord:

 

 

 

EXETER 700 ROUTE 202/206, LLC, a Delaware limited liability company

 

 

 

By:   Exeter Operating Partnership IV, LP, a Delaware limited partnership, its
sole member

 

 

 

By:   Exeter Operating Partnership IV GP LLC, a Delaware limited liability
company, its sole general partner

 

 

 

By:   Exeter Industrial REIT IV LLC, a Delaware limited liability company, its
sole member

 

 

Date signed:

By:

/s/ Timothy J. Weber

 

Name:

Timothy J. Weber

9/11/18

 

Title:

Vice President

 

 

Date signed:

Tenant:

 

 

9/5/18

 

INSMED INCORPORATED, a Virginia corporation

 

 

Attest/Witness:

 

 

 

 

Witness

 

By:

/s/ S. Nicole Schaeffer

 

Name:

S. Nicole Schaeffer

 

Title:

Chief People Strategy Officer

 

45

--------------------------------------------------------------------------------


 

RIDER

 

ADDITIONAL DEFINITIONS

 

“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.

 

“Administrative Fee” means ten percent (10%) of the costs incurred by Landlord
in curing Tenant’s default or performing Tenant’s obligations hereunder.

 

“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, (iii) any purchaser of all or substantially all of the assets of
Tenant as a going concern, or (iv) any purchaser of all or substantially all of
the stock or equity interests of Tenant.

 

“Agents” of a party mean such party’s employees, agents, representatives,
contractors, licensees or invitees.

 

“Alteration” means any addition, alteration or improvement to the Premises.

 

“Base Building Improvements” has the meaning set forth in Section 2(a) of this
Lease.

 

“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time in accordance with the
Lease.

 

“Building Systems” means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety or security
systems serving the Building.

 

“Controllable Operating Expenses” means those Operating Expenses which Landlord
has the ability to control or reduce, in a material sense, through the bidding
of services or through other reasonable and prudent cost control measures which
do not result in a perceptible decrease in the quality of the items or services
to which such item of Operating Expenses pertain; provided, however, in no event
shall taxes, insurance, management fees, HVAC maintenance and repairs and costs
incurred as a result of acts of God (including, but not limited to, storms,
tornadoes, hurricanes and flooding) that are not recovered under casualty
coverage be considered Controllable Operating Expenses.

 

“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment and applicable to the
Premises.

 

“Estimated Expenses” has the meaning set forth in Section 6 of this Lease.

 

“Event of Default” means a default described in Section 22(a) of this Lease.

 

--------------------------------------------------------------------------------


 

“First Renewal Term” has the meaning set forth in Section 30 of the Lease.

 

“Force Majeure” means any circumstances outside of a party’s reasonable control,
including, but not limited to, severe events of nature (including severe weather
and flooding), labor disputes, industrial disputes or disturbances, civil
disturbances, interruptions by government or court order, valid orders of any
regulatory body having proper jurisdiction, wars, riots, inability to secure
materials (including inability to secure materials by reason of allocations
promulgated by authorized governmental agencies but not including any such
inability to obtain materials due to cost), inability to obtain Permits, from
any local governmental entity, fires, explosions, breakage or accident to
machinery.

 

“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.

 

“Interest Rate” means interest at the rate of one percent (1%) per month.

 

“Land” has the meaning set forth in Section 1(a) of this Lease.

 

“Landlord’s Broker” means Newmark and Exeter Property Group Advisors, L.P.

 

“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities now or
subsequently pertaining to the Premises or the use and occupation of the
Premises.

 

“Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair.

 

“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of Estimated Expenses payable by Tenant under this Lease.

 

“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Premises or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.

 

“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.

 

“OFAC” has the meaning set forth in Section 29 of this Lease.

 

“Operating Expenses” means all costs, fees, charges and expenses incurred or
charged by Landlord in connection with the ownership, operation, maintenance and
repair of, and services provided to, the Premises, including, but not limited
to, (i) the cost of insurance carried by Landlord pursuant to Section 8 of this
Lease together with the cost of any deductible paid by Landlord in connection
with an insured loss, (ii) Landlord’s cost to Maintain the Premises, subject to
the provisions of Section 9 of this Lease, and all costs and expenses of
personnel and vendors or contractors required in connection therewith,
(iii) grounds-keeping and landscaping of the Premises; (iv) the costs and

 

2

--------------------------------------------------------------------------------


 

charges of any easements and campus associations of which the Premises is a
part; (v) to the extent not otherwise payable by Tenant pursuant to Section 5 of
this Lease, all levies, taxes (including real estate taxes, sales taxes and
gross receipt taxes), assessments, liens, license and permit fees, together with
the reasonable cost of contesting any of the foregoing, which are applicable to
the Term, and which are imposed by any authority or under any Law, or pursuant
to any recorded covenants or agreements, upon or with respect to the Premises,
or any improvements thereto, or directly upon this Lease or the Rent or upon
amounts payable by any subtenants or other occupants of the Premises, or against
Landlord because of Landlord’s estate or interest in the Premises, (vi) the
annual amortization of Permitted Capital Costs (as hereinafter defined), to be
amortized on a straight line basis over their estimated economic useful life of
such Permitted Capital Costs (including reasonable financing charges), and
(vii) a management fee, not to exceed four percent (4%) of the Rent or the Rent
that would have been due but for the Free Rent Period (using the rental rate in
effect immediately following the Free Rent Period) (the “Permitted Management
Fee”), and such component of Annual Operating Expenses is not subject to
Tenant’s Share of Operating Expenses. The foregoing notwithstanding, Operating
Expenses will not include: (i) costs or expenses incurred in connection with the
original construction of the Premises, including correction of defects in design
and/or construction of the Building, or in connection with the Base Building
Improvements (including any Permit fees), (ii) management fees in excess of the
Permitted Management Fee, (iii) costs and expenses which should be capitalized
in accordance with generally accepted accounting principles, or the amortization
thereof, except for amortization of Permitted Capital Costs, (iv) depreciation,
(v) financing and refinancing costs (except as provided above), interest on debt
or amortization payments on any mortgage, or rental under any ground or
underlying lease, (vi) leasing commissions, advertising expenses, tenant
improvements or other costs and expenses related to the leasing of the Premises,
or (vii) all excess profits, taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal and state income
taxes, and other taxes to the extent applicable to Landlord’s general or net
income (as opposed to rents, receipts or income attributable to operations at
the Premises), unless such tax or any similar tax is levied or assessed in lieu
of all or any part of any taxes includable in Operating Expenses above,
(viii) any transfer taxes or mortgage taxes that are imposed on Landlord in
connection with the conveyance of the Premises or granting or recording a
mortgage lien thereon or the transfer of any direct or indirect interests in
Landlord, (ix) organizational expenses of creating or operating the entity that
constitutes Landlord, (x) all costs and expenses paid directly by Tenant
hereunder, including those costs and expenses paid pursuant to Section 7,
(xi) wages, salaries, fees, fringe benefits, and any other form of compensation
paid to any executive employee of Landlord and/or Landlord’s managing agent
above the grade of Building manager, (xii) rentals and other related expenses
incurred, the cost of which if purchased would be excluded from Operating
Expenses as a capital cost, (xiii) any cost or expense incurred to comply with
Laws in effect prior to the date that Landlord Substantially Completes the Base
Building Improvements, including penalties or damages incurred as a result of
non-compliance, (xiv) any cost or expense related to monitoring, testing,
removal, cleaning, abatement or remediation of any Hazardous Materials,
(xv) special assessments or special taxes initiated as a means of financing
improvements to the Premises and the surrounding areas thereof, (xvi) all
advertising and promotional costs, (xvii) any fines, costs, late charges,
liquidated damages, penalties, tax penalties or related interest charges,

 

3

--------------------------------------------------------------------------------


 

imposed on Landlord or Landlord’s managing agent, unless caused as a result of
Tenant’s failure to pay any obligation hereunder (xviii) any costs, fees, dues,
contributions or similar expenses for political, charitable, industry
association or similar organizations, (xix) the cost of objects of fine art that
Landlord installs, (xx) any reserves of any kind, (xxi) costs that Landlord
incurs in restoring the Building after the occurrence of a fire or other
casualty or after a partial condemnation thereof, except that the portion of
such costs not actually covered by insurance as a result of reasonable
deductibles, exclusions, coverage limits and the like shall be included in
Operating Expenses, (xxii) costs of repairs to the extent Landlord is reimbursed
by insurance or condemnation proceeds, net the costs of collection, or
(xxiii) costs that are stated in the Lease to be at Landlord’s cost or expense.
Landlord shall have the right to directly perform (by itself or through an
affiliate) any services provided under this Lease provided that the Landlord’s
charges included in Operating Expenses for any such services shall not exceed
competitive market rates for comparable services. Commencing with the second
(2nd) full calendar year of the Term and for each calendar year thereafter,
Controllable Operating Expenses shall not increase on a cumulative, compounded
basis by more than six percent (6%) per annum. Operating Expenses shall be “net”
only and shall be reduced by all discounts, rebates, refunds, credits and other
amounts received by Landlord.

 

“Permits” means any permits, certificates of occupancy, consents, environmental
permits and approvals, authorization, variances, waivers, licenses, certificates
or approvals required by any governmental or quasi-governmental authority having
jurisdiction over the Premises.

 

“Permitted Activities” has the meaning set forth in Section 10(d) of this Lease.

 

“Permitted Capital Costs” means costs and expenses which should be capitalized
in accordance with generally accepted accounting principles and are (i) intended
to effect economies in the operation or maintenance of the Premises, or to
reduce current or future Operating Expenses, (ii) replacements of Building
Systems or nonstructural items that are required to keep the Building Systems or
such nonstructural items in good order and condition, or (iii) required under
any Law not in effect as of the date that Landlord Substantially Completes the
Base Building Improvements.

 

“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.

 

“Renewal Option” has the meaning set forth in Section 30 of the Lease.

 

“Renewal Term” has the meaning set forth in Section 30 of the Lease.

 

“Roof Equipment” has the meaning set forth in Section 32 of this Lease.

 

“Second Renewal Term” has the meaning set forth in Section 30 of the Lease.

 

“Substantially Completed” or “Substantial Completion” means (i) the Base
Building Improvements or Tenant Requested Optional Improvements, as applicable,
have been completed except for minor or insubstantial details of construction,
repair, mechanical adjustment, or finishing touches, which items shall not
adversely affect Tenant’s

 

4

--------------------------------------------------------------------------------


 

conduct of its ordinary business activities in the Premises, and (ii) the
applicable architect shall have executed a certificate of substantial completion
in the form of AIA Document G704 for the Base Building Improvements or Tenant
Requested Optional Improvements, as applicable.

 

“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.

 

“Tenant’s Broker” means JLL.

 

“Tenant Delay” means any actual delays in the Substantial Completion of the Base
Building Improvements or, if elected, the Tenant Requested Optional
Improvements, that are caused, in whole or in part, by Tenant or Tenant’s Agents
for any reason, including but not limited to, (i) any interference by Tenant or
Tenant’s Agents with Landlord’s obtaining the Permits or Landlord’s construction
of the Base Building Improvements or, if elected, the Tenant Requested Optional
Improvements, (ii) any delays caused by changes requested by Tenant to (A) the
Base Building Improvements specifications attached hereto as Exhibit “C”,
including, without limitation, revising the construction drawings, materials or
specifications and obtaining new Permits for the Base Building Improvements, or
(B) if elected, the Tenant Requested Optional Improvements, (iii) Tenant’s
failure to approve or disapprove construction drawings, permit plans or any
matter relating to the Base Building Improvements or, if elected, the Tenant
Requested Optional Improvements, within five (5) business days following
Tenant’s receipt of Landlord’s request, or such longer period as set forth on
Exhibit “H” with respect to the Tenant Requested Optional Improvements, or
(iv) the performance of any work or activity in the Premises by Tenant or
Tenant’s Agents (including, without limitation, the installation of Tenant’s
equipment, cabling, racking systems or furniture) concurrently with the
performance of the Base Building Improvements or, if elected, the Tenant
Requested Optional Improvements. Landlord agrees to deliver prompt written
notice to Tenant of any Tenant Delay.

 

“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.

 

“Third Renewal Term” has the meaning set forth in Section 30 of the Lease.

 

“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or
(iii) any transfer of a controlling interest in Tenant (provided clause
(iii) shall not apply to any transfer of stock or other equity interests
actively traded on a public stock exchange).

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTIONS OF THE PREMISES

 

Beginning at a capped iron pin set in the Easterly right-of-way line (33 feet
from centerline) of New Jersey State Highway Route 202-206; said point being
1,432.08 feet measured northerly along said right-of-way line from its
intersection with the northwesterly right-of-way line of Allen Road. Said
beginning point being the same beginning point described in Deed Book 1531,
page 11, thence leaving Route 202-206 the following three courses running along
Lot 17.01 Block 549.

 

1)                                     North 88 degrees 12 minutes 17 seconds
East, 100.00 feet to a capped iron set, thence

 

2)                                     North 70 degrees 44 minutes 57 seconds
East, 346.94 feet to a capped iron set, thence

 

3)                                     North 88 degrees I 6 minutes 41 seconds
East, 384.32 feet to a capped iron set in line of Lot 27, Block 549, thence

 

4)                                     running along Lots 27, 28, 29 and 30
Block 549, South O J degrees 38 minutes 43 seconds East, 672.27 feet to a capped
iron set in the northwesterly right-of-way line (20 feet from centerline) of
Allen Road, thence the following three courses running along the northwesterly
right-of-way line of Allen Road

 

5)                                     South 40 degrees 25 minutes 17 seconds
West, 599.38 feet to a capped iron set, thence

 

6)                                     South 52 degrees 43 minutes 17 seconds
West, 336.10 feet to a magnetic nail set in the pavement of Allen Road, thence

 

7)                                     South 30 degrees 52 minutes 17 seconds
West, 266.52 feet to capped. iron pin set in the easterly right-of-way line of
Route 202-206, thence the following two courses running along the easterly
right-of-way line of Route 202-206

 

8)                                     North 01 degrees 24 minutes 02 seconds
West, a distance of 980.95 feet to a capped iron set; thence

 

9)                                     North 01 degrees 47 minutes 43 seconds
West, 451.13 feet to the point of Beginning.

 

Lot 17 in Block 549 on the Tax Map of the Bridgewater Township, County of
Somerset, State of New Jersey

 

--------------------------------------------------------------------------------


 

EXHIBIT “A- 1”

 

PLAN SHOWING BUILDING

 

[g290571kk15i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

BUILDING RULES

 

1.                                      Any sidewalks, lobbies, passages and
stairways shall not be obstructed or used by Tenant for any purpose other than
ingress and egress from and to the Premises. Landlord shall in all cases retain
the right to control or prevent access by all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, peace or character of
the Premises.

 

2.                                      The bathrooms, toilets, urinals, sinks,
faucets, plumbing or other service apparatus of any kind shall not be used for
any purposes other than those for which they were installed, and no sweepings,
rubbish, rags, ashes, chemicals or other refuse or injurious substances shall be
placed therein or used in connection therewith or left in any lobbies, passages,
elevators or stairways.

 

3.                                      Tenant shall not impair in any way the
fire safety system and shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord in its reasonable
discretion or any governmental agency.

 

4.                                      Skylights, windows, doors and transoms
shall not be covered or obstructed by Tenant, and Tenant shall not install any
window covering which would affect the exterior appearance of the Building,
except as reasonably approved in writing by Landlord. Tenant shall not remove,
without Landlord’s prior written consent (not to be unreasonably withheld), any
shades, blinds or curtains in the Premises.

 

5.                                      Without Landlord’s prior written
consent, Tenant shall not hang, install, mount, suspend or attach anything from
or to any sprinkler, plumbing, utility or other lines. If Tenant hangs,
installs, mounts, suspends or attaches anything from or to any doors, windows,
walls, floors or ceilings, Tenant shall spackle and sand all holes and repair
any damage caused thereby or by the removal thereof at or prior to the
expiration or termination of the Lease. If Tenant elects to seal the floor,
Tenant shall seal the entire unfinished floor area within the Premises.

 

6.                                      Tenant shall not change any locks nor
place additional locks upon any doors, without providing Landlord with any key
to such locks.

 

7.                                      If Tenant desires to introduce
electrical, signaling, telegraphic, telephonic, protective alarm or other wires,
apparatus or devices, Landlord shall, in its reasonable discretion, direct where
and how the same are to be placed, and except as so directed, no installation
boring or cutting shall be permitted. All wires installed by Tenant must be
clearly tagged at the distributing boards and junction boxes and elsewhere where
required by Landlord, with the number of the office to which said wires lead,
and the purpose for which the wires respectively are used, together with the
name of the concern, if any, operating same.

 

8.                                      Tenant shall not place weights anywhere
beyond the safe carrying capacity of the Building.

 

9.                                      The use of rooms as sleeping quarters is
strictly prohibited at all times.

 

--------------------------------------------------------------------------------


 

10.                               Parking shall be limited to automobiles,
passenger or equivalent vans, motorcycles, light four wheel pickup trucks and
(in designated areas) bicycles. Tractor trailers shall be parked in areas
designated for tractor trailer parking. All vehicles entering or parking in the
parking areas shall do so at owner’s sole risk and Landlord assumes no
responsibility for any damage, destruction, vandalism or theft. Each vehicle
owner shall promptly respond to any sounding vehicle alarm or horn. Any vehicle
which violates the parking regulations may be cited, towed at the expense of the
owner, temporarily or permanently excluded from the parking areas, or subject to
other lawful consequence. All vehicles shall follow Landlord’s designated points
of entrance and exit and turn-arounds and circulation routes for the Premises.

 

11.                               If Landlord designates the Building as a
non-smoking building, Tenant and its Agents shall not smoke in the Building nor
at the Building entrances and exits.

 

12.                               The dumpster shall be located in the existing
designated area at the Premises, or such other area designated by Tenant,
subject to Landlord’s reasonable approval.

 

13.                               Tenant shall cause all of Tenant’s Agents to
comply with these Building Rules.

 

14.                               Landlord reserves the right to rescind,
suspend or modify any rules or regulations and to make such other rules and
regulations as, in Landlord’s reasonable judgment, may from time to time be
needed for the safety, care, maintenance, operation and cleanliness of the
Property. Notice of any action by Landlord referred to in this section, given to
Tenant, shall have the same force and effect as if originally made a part of the
foregoing Lease. New rules or regulations will not, however, be unreasonably
inconsistent with the proper and rightful enjoyment of the Premises by Tenant
under the Lease. Notwithstanding the foregoing or anything in the Lease to the
contrary, Landlord shall not have the right to modify any rules or regulations
or to make other rules and regulations so long as Tenant is the sole tenant of
the Premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

BASE BUILDING IMPROVEMENTS

 

BASE BUILDING SCOPE AND QUALIFICATIONS

 

Landlord shall, at its sole cost and expense, install the following Base
Building Improvements as described in this Exhibit “C” and as shown on the plans
prepared by Meyer Associates referenced on Exhibiit “C-1”. All work shall be
subject to receipt of governmental approval therefor and shall be performed in
compliance with applicable Laws.

 

1.              Sitework/Site Improvements:

 

a.       Mill and overlay the existing parking lot in its entirety. Repair
curbing as required.

b.       Re-skin the existing monument sign at the main entrance to the
property.

c.        Construct a new main entryway, including new sidewalks, stairs, and a
handicap ramp.

d.       Allow for restoration to the loading dock area per attached Meyer
drawings.

e.        Remove and replace existing sidewalks as shown on Exhibit C-3.

f.         Remove and replace forty (40) site light poles.

g.        Miscellaneous renovations — including expanded outdoor patio and
seating area per attached building plans, flagpole removal, and decorative
bollards.

h.       Provide new landscaping throughout including landscape irrigation at
the Main Entrance.

i.           Provide a 5’-0 gravel walking path around the perimeter of the
parking areas (approximately 3,500 linear feet).

 

2.              Façade Removal/Renovations:

 

a.      Remove the existing building façade in its entirety including masonry,
windows, and the

associated back-up wall system.

b.  Construct the new building façade in accordance with the referenced plans as
prepared by Meyer Architecture.

i.    Back-up wall system to consist of 6” light ga. metal studs, vapor barrier,
exterior sheathing, and 6” batt insulation. 12” CMU will be provided at the
perimeter base where potential damage may occur.

ii.   The new façade will be comprised of glass curtainwall (tinted, low-e),
metal-rib panel and ACM. Specific system and products to be selected at a later
date.

iii.  Provide canopies and sunshades where shown on the Meyer’s drawings.

iv.  Install a 300’-0 lg. x 8’-0 tall roofscreen to hide the new mechanical
equipment.

v.   Water test façade assemblies to ensure the same are water tight.

 

3.     Interior Demolition/Interior Renovations:

 

a.     In general, the entire building interior will be demolished, including
bathrooms, raised computer flooring, computer room, servery, lobby finishes and
brick walls in Lobby areas. Items to remain include elevators, the monumental
stairwell structure and the sprinkler system. All floor surfaces to be smooth,
clean and ready for new finish flooring installation by Tenant (i.e., all grout,
glue, etc. to be fully removed).

b.     Mechanical upgrades will include:

i.    Removal of the existing boilers and RTU’s.

ii.   Furnishing and installing six (6) 50-ton gas-fired Roof Top Units with
main trunk lines for future Tenant Improvement distribution, which shall be
adequate for office use or additional units that may be required by industry
design standards.

iii.  Base Building shall be equipped with an electrical heating system. A new
Direct Digital Control (DDC) system shall be provided. Tenant may connect its
Tenant Improvements to this DDC system.

c.     Electrical upgrades will consist of:

 

--------------------------------------------------------------------------------


 

i.    Wiring to the new RTU’s and Core fan-powered boxes.

ii.   Wiring to the Core fire/smoke dampers.

iii.  Provide new Silent Knight fire panel. The panel will be an addressable
panel to accommodate Tenant Improvements.

iv.  Electric service and panels to be re-distributed to new electrical closet
locations. Tenant shall be responsible for the distribution from new electrical
closet.

 

4.     Roofing Removal/Replacement:

 

a.       The existing roofs and precast coping will be removed in their entity.
This assumes one (1) roof layer on the East wing and two (2) layers on the West
wing to be removed.

b.       A new roof system consisting of 2 ea. layers of polyisocyanurate
insulation (to meet Energy Code), a 60-mil, fully-adhered, EPDM membrane and all
necessary metal copings, flashings, etc. will be installed in order to obtain a
15-year manufacturer’s warranty.

c.        Existing skylights to remain. Landlord to water-test all skylights and
repair any leaks and damage caused thereby, so that all skylights are water
tight.

d.       Landlord to water-test new curtainwall to ensure the same is water
tight.

e.        Landlord to water-test new roofing system to ensure the same is water
tight.

f.         Existing roof drains to be inspected and tested, and any defective
drains to be repaired or replaced.

 

5.              Front Entrance Extension:

 

a.       Extend the Front Entrance per attached drawings by Meyer.

b.       The addition will be “conventional” construction (concrete foundations,
structural steel skeleton, concrete floor slabs, EPDM roof with 2 each layers of
polyisocyanurate insulation to meet Energy Code).

c.        Façade finishes per attached drawings by Meyer.

d.       Plumbing will consist of a roof drain system.

e.        A complete, ordinary hazard sprinkler system will be installed.

 

6.              Rear Entrance Extension:

 

a.       Extend the Rear entrance per attached drawings by Meyer.

i.          Note that the installation of the Rear Entrance balcony shall be
subject to Bridgewater Township’s approval.

b.       The addition will be “conventional” construction (concrete foundations,
structural steel skeleton, concrete floor slabs, EPDM roof with 2 ea. layers of
polyisocyanurate insulation (to meet Energy Code).

c.        Plumbing will consist of a roof drain system.

d.       A complete, ordinary hazard sprinkler system will be installed.

e.        Balcony to be constructed to allow installation of pedestal-type
decking system by Tenant that is flush with interior finish floor elevation.
Balcony will incorporate parapet and rail perimeter with lighting to meet code
requirements based on finished deck elevation.

 

7.              Shaftway Enclosures — 1st & 2nd Floors:

 

a.         Two (2 ea.), existing mechanical shaftways along Column Line B will
be filled-in on both the 1st and 2nd floor levels in order to provide a more
open means of access between both wings of the building.

i.           To accomodate future HVAC requirements, new shaftways will be
created at locations to be determined.

b.         In addition to enclosing the existing shaftways:

i.    New floor slabs will be poured to fill-in the open atrium between column
lines 7 & 8 on both levels.

ii.   The existing Janitor’s Closets, Electric Closets and Telephone Closets
will be demolished and relocated to a location to be determined.

 

--------------------------------------------------------------------------------


 

iii.     Partitions, separating the newly created “pass-thru” walkway from the
lobby areas, will be constructed per attached drawings by Meyer.

c.          Mechanical, sprinkler and electrical outlets will be provided
throughout the newly enclosed areas.

d.         Two (2) existing roof ladder access rooms will be demolished with the
west wing ladder access relocated to a location to be determined, subject to
Tenant’s reasonable approval.

e.          One (1) existing egress stairwell in the east wing will be extended
to roof for Tenant’s use.

 

8.              Exterior Façade Specifications

 

a.              Exterior Wall System - shall consist of 16 gas. light gauge
metal studs, R-19 FSK insulation within stud cavity, 5/8” Dens-glass exterior
sheathing, Blueskin water barrier applied to new sheathing above grade,
fire-treated wood blocking at window returns, 5/8” fire-treated plywood and
pressure-treated wood blocking at parapets.

b.              Metal Panel Systems —

 

1. Bamco D-500 Rainscreen — Dry Seal System

2. 4mm, FR Core Reynobond/Alpolic - standard kynar colors

3. ATAS corrugated metal panels at canopies - .024” aluminum

 

c.               Curtainwall — Tubelite, CW400TU series; 2-1/2”x6” Ultra-Thermal

 

d.              Storefront — Tubelite, T14000 I/O series; 2-1/2”x4” Thermal

 

e.               Entrances — Tubelite, Medium Stile, Non-thermal, with 10”
bottom rails and manufacturer’s standard hardware

 

f.                Sunshades — Tubelite, Maxblock, 30” projection, with 4 ea.
airfoils

 

g.               Glass —

1. 1” clear Solarban 70XL, insulated (tempered where required by Code)

2. 1” clear Solarban, 70XL, insulated spandrel glass (where noted)

 

h.              All aluminum finishes to be Class 1, clear, anodized

 

i.                  Firesafing will be installed between wall systems and
concrete slabs where shown.

 

j.                 Envelope testing and report from 3rd party consultant will be
provided to confirm weatherproof.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C-1”

 

--------------------------------------------------------------------------------


 

[g290571kk19i001.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk19i002.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk19i003.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk19i004.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk19i005.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk21i001.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk21i002.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk21i003.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk21i004.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk21i005.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk21i006.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk23i001.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk23i002.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk23i003.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk23i004.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk25i001.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk25i002.jpg]

 

--------------------------------------------------------------------------------


 

[g290571kk25i003.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C-2”

 

On-Grade Patio Accomodations, Freight Elevator and Roof Deck:*

 

a.              Furnish and install one (1 ea.) pair of aluminum manual folding
doors on the 1st level of the northeast corner of the existing building in order
to access the patio area per attached drawings by Meyer, subject to application
of Tenant Improvement Allowance.

b.              If requested by Tenant, construct and install the freight
elevator, subject to application of the Tenant Improvement Allowance.

c.               If requested by Tenant, construct and install the rooftop deck
and/or the infrastructure for the rooftop deck, including extending the second
stairwell, subject to application of the Tenant Improvement Allowance.

 

--------------------------------------------------------------------------------

* The items listed in this Exhibit C-2 are to be completed at Tenant’s cost and
expense, subject to application of the Tenant Improvement Allowance, preparation
by Tenant’s architect of the schematic drawings for such work and Tenant’s prior
approval of the cost of such work and the plans for such work. If Tenant does
not approve of the cost of such work, Tenant shall reimburse Landlord for any
third party cost or expenses incurred by Landlord therefor, within thirty (30)
days following receipt of an invoice for such cost or expense incurred.

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

Exhibit “E”

 

LETTER OF CREDIT CRITERIA

 

1.                                      The letter of credit shall be clean,
irrevocable and unconditional, in accordance with industry standards for
commercial real estate lease transactions.

 

2.                                      The letter of credit shall be in the
amount specified in Section 27 of the Lease, subject to reduction as provided
therein.

 

3.                                      The letter of credit must be issued by a
national bank that is a member of the New York Clearing House and has a banking
office dedicated to the administration and payment of letters of credit within a
25 mile radius of Plymouth Meeting, Pennsylvania or provide for presentation by
fax or by overnight courier. The issuing bank must have been assigned by
Standard & Poors Investor Services a Bank Financial Strength Rating of BBB+, or
better. The identity of the issuing bank shall also be reasonably satisfactory
to Landlord; provided Landlord agrees that Bank of America, N.A. is
satisfactory.

 

4.                                      The letter of credit shall have an
expiration date no earlier than the first anniversary of the date of its
issuance and shall provide for its automatic renewal from year to year unless
terminated by the issuing bank by notice to Landlord given not less than sixty
(60) days prior to its expiration date by registered or certified mail. The
final expiration date of the letter of credit and all renewals of it shall be no
earlier than sixty (60) days following the end of the Term except as expressly
provided otherwise in the Lease.

 

5.                                      The letter of credit shall be issued in
favor of Landlord and shall be effective immediately on its issuance.

 

6.                                      The letter of credit must allow for
draws to be made at sight on a draft drawn under the letter of credit which has
been reasonably approved as to form by Landlord. It must allow for one draw in
the whole amount or multiple partial draws. The Landlord shall not as a
condition to any draw be required to deliver any certificate, affidavit or other
writing to the issuer expressing the basis for the draw.

 

7.                                      The letter of credit shall be
transferable to any successor Landlord and/or Landlord’s lenders at no cost to
Landlord (or if there is a cost, Tenant agrees to pay such cost to Landlord as
additional rent within 5 days after demand).

 

8.                                      The letter of credit shall be governed
by the International Standby Practices ISP98 published by the International
Chamber of Commerce. Alternatively, if approved by the Landlord and if required
by either the issuing bank or the confirming bank, the Uniform Customs and
Practices for Documentary Credits published by the International Chamber of
Commerce may be substituted for the ISP98 to the extent such Customs and
Practices are not inconsistent with the criteria in this Exhibit “E”.

 

9.                                      The letter of credit shall otherwise be
in such form and shall be subject to such additional requirements as Landlord
may reasonably require.

 

--------------------------------------------------------------------------------


 

10.                               Landlord may but shall not be required to
accept a letter of credit not otherwise meeting the criteria above, provided,
however, that if Landlord does accept such a letter of credit, it shall be
deemed to have waived any such non-compliance.

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

FUTURE EXPANSION PLAN

 

[g290571kk33i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

COMMENCEMENT DATE MEMORANDUM

 

THIS COMMENCEMENT DATE MEMORANDUM (“Memorandum”) is made as of this      day of
                 , 2019, between EXETER 700 ROUTE 202/206, LLC, a Delaware
limited liability company (“Landlord”) and INSMED INCORPORATED, a Virginia
corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, by that certain Lease Agreement dated                         , 2018
between Tenant and Landlord (“Lease”), Landlord leases to Tenant certain real
property including a building containing approximately 117,022 rentable square
feet (the “Premises”) located at 700 Route 202/206, Bridgewater, New Jersey.

 

WHEREAS, Landlord and Tenant have agreed to enter into this Memorandum setting
forth certain information with respect to the Lease.

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1.             All capitalized terms not otherwise defined herein shall have the
meaning given such terms in the Lease.

 

2.             The parties to this Memorandum hereby agree that the Commencement
Date is                   and the Expiration Date of the Term of the Lease is
                   .

 

3.             The Free Rent Period begins from                   and continues
through                   and begins again on                and continues
through                 .

 

4.             Minimum Annual Rent during the Term, as set forth in
Section 1(g) of the Lease, is as follows:

 

Period

 

Annual

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

5.             Tenant acknowledges that, to Tenant’s knowledge, there are no
existing defenses or offsets which Tenant has against the enforcement of the
Lease by Landlord.

 

6.             Tenant has accepted possession of the Premises pursuant to the
terms of the Lease and all improvements required by the terms of the Lease to be
made by Landlord are Substantially Completed.

 

7.             Nothing in this Memorandum is intended to modify or amend any of
the terms and conditions of the Lease. In the event of any discrepancy between
the terms of this Memorandum and the terms of the Lease, the terms of the Lease
shall prevail.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Memorandum to be
executed the day and year first above written.

 

 

 

LANDLORD:

 

 

 

EXETER 700 ROUTE 202/206, LLC, a Delaware limited liability company

 

 

 

By:   Exeter Operating Partnership IV, LP, a Delaware limited partnership, its
sole member

 

 

 

 

By:   Exeter Operating Partnership IV GP LLC, a Delaware limited liability
company, its sole general partner

 

 

 

 

By:   Exeter Industrial REIT IV LLC, a Delaware limited liability company, its
sole member

 

 

 

Date signed:

By:

 

 

Name:

Timothy J. Weber

 

 

Title:

Vice President

 

 

 

 

Tenant:

 

 

 

INSMED INCORPORATED, a Virginia corporation

 

 

 

Date signed:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

TENANT REQUESTED OPTIONAL IMPROVEMENT SCHEDULE

 

9/7/18 lease execution (Insmed)

9/7/18 Notice by Insmed and schematic plan provided by (Insmed)

9/7/18 Conceptual estimate provided by (Exeter/Penntex)

9/10/18 Insmed approval of conceptual estimate (Insmed)

9/10/18 to 9/21/18 Exeter/Insmed_Informal review with Twp planner and code
(Township)

9/24/18 to 9/30/18 Alliance update schematic per Twp review comments (Insmed)

10/1/18 to 10/8/18 Exeter update estimate per updated schematic (Exeter/Penntex)

10/12/18 Insmed approve updated estimate and authorize design by Exeter (Insmed)

10/15/18 to 11/15/18 Exeter engineer permit drawings (Exeter)

11/15/18 to 11/20/18 Insmed review/comment plans (Insmed)

*Holiday

12/3/18 plans final for permit/file for permit (Exeter)

12/14/18 permit approved (Township)

12/17/18 commence work (Exeter/Penntex)

4/16/19 elevator shaft, extended stair towers, steel work/reinforcement/roof
water-tight (Exeter)

 

Assuming the above items are completed by the referenced dates, Exeter to
deliver a substantially complete, water tight, base building with Tenant
Requested Optional Improvements by 4/16/19, except for the roof deck and
elevator cab, which roof deck shall be substantially completed by 5/30/19 and
elevator cab shall be installed by 7/30/19.

 

Structuretone TI schedule for water tight will work with this schedule.

 

--------------------------------------------------------------------------------